Exhibit 10.1

 

 

 

RECEIVABLES LOAN AGREEMENT

 

Dated as of June 15, 2012

 

among

 

ABF FREIGHT FUNDING LLC,
as Borrower,

 

ABF FREIGHT SYSTEM, INC.,
as initial Servicer,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as the Lender, the LC Issuer, and as Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

ARTICLE I

 

COMMITMENT; BORROWING PROCEDURES

 

1

 

 

 

 

 

Section 1.1.

 

Commitment

 

1

Section 1.2.

 

Borrowing Procedures

 

2

Section 1.3.

 

Prepayments

 

2

Section 1.4.

 

Deemed Collections

 

3

Section 1.5.

 

Payment Requirements and Computations

 

4

Section 1.6.

 

Letters of Credit

 

4

 

 

 

 

 

ARTICLE II

 

PAYMENTS AND COLLECTIONS

 

9

 

 

 

 

 

Section 2.1.

 

Payments of Recourse Obligations

 

9

Section 2.2.

 

Collections Prior to the Facility Termination Date

 

9

Section 2.3.

 

Application of Collections After the Facility Termination Date

 

11

Section 2.4.

 

Payment Rescission

 

11

Section 2.5.

 

Clean Up Call; Release of Security Interests

 

12

Section 2.6.

 

Application of Cash Collateral

 

12

 

 

 

 

 

ARTICLE III

 

[RESERVED]

 

13

 

 

 

 

 

ARTICLE IV

 

LOANS

 

13

 

 

 

 

 

Section 4.1.

 

Loans

 

13

Section 4.2.

 

Interest Payments

 

13

Section 4.3.

 

Loan Interest Rates

 

13

Section 4.4.

 

Suspension of the LIBO Rate

 

13

Section 4.5.

 

Default Rate

 

14

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

14

 

 

 

 

 

Section 5.1.

 

Representations and Warranties of the Borrower Parties

 

14

 

 

 

 

 

ARTICLE VI

 

CONDITIONS OF CREDIT EXTENSIONS

 

18

 

 

 

 

 

Section 6.1.

 

Conditions Precedent to Initial Credit Extension

 

18

Section 6.2.

 

Conditions Precedent to All Credit Extensions

 

19

 

 

 

 

 

ARTICLE VII

 

COVENANTS

 

19

 

 

 

 

 

Section 7.1.

 

Affirmative Covenants of the Borrower Parties

 

19

Section 7.2.

 

Negative Covenants of the Borrower Parties

 

28

 

 

 

 

 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION

 

30

 

--------------------------------------------------------------------------------


 

Section 8.1.

 

Designation of Servicer

 

30

Section 8.2.

 

Duties of Servicer

 

31

Section 8.3.

 

Collection Notices

 

32

Section 8.4.

 

Responsibilities of the Borrower

 

33

Section 8.5.

 

Receivables Reports

 

33

Section 8.6.

 

Servicing Fee

 

33

Section 8.7.

 

Currency Conversion

 

33

Section 8.8.

 

Limitation on Activities of Servicer in Canada

 

33

 

 

 

 

 

ARTICLE IX

 

AMORTIZATION EVENTS

 

34

 

 

 

 

 

Section 9.1.

 

Amortization Events

 

34

Section 9.2.

 

Servicer Termination Events

 

37

Section 9.3.

 

Remedies

 

38

 

 

 

 

 

ARTICLE X

 

INDEMNIFICATION

 

39

 

 

 

 

 

Section 10.1.

 

Indemnities by the Borrower Parties

 

39

Section 10.2.

 

Increased Cost and Reduced Return

 

42

Section 10.3.

 

Other Costs and Expenses

 

43

 

 

 

 

 

ARTICLE XI

 

THE AGENT

 

43

 

 

 

 

 

Section 11.1.

 

Authorization and Action

 

43

Section 11.2.

 

PNC and Affiliates

 

43

 

 

 

 

 

ARTICLE XII

 

ASSIGNMENTS AND PARTICIPATIONS; REFINANCING

 

44

 

 

 

 

 

Section 12.1.

 

Successors and Assigns

 

44

Section 12.2.

 

Participants

 

44

Section 12.3.

 

Assignments

 

44

Section 12.4.

 

Prohibition on Assignments by the Borrower Parties

 

46

 

 

 

 

 

ARTICLE XIII

 

MISCELLANEOUS

 

46

 

 

 

 

 

Section 13.1.

 

Waivers and Amendments

 

46

Section 13.2.

 

Notices

 

46

Section 13.3.

 

Protection of Agent’s Security Interest

 

46

Section 13.4.

 

Confidentiality

 

47

Section 13.5.

 

Limitation of Liability

 

49

Section 13.6.

 

No Recourse Against the Lender

 

49

Section 13.7.

 

CHOICE OF LAW

 

49

Section 13.8.

 

CONSENT TO JURISDICTION

 

49

Section 13.9.

 

WAIVER OF JURY TRIAL

 

50

Section 13.10.

 

Integration; Binding Effect; Survival of Terms

 

50

Section 13.11.

 

Counterparts; Severability; Section References

 

50

Section 13.12.

 

Characterization; Security Interest

 

50

Section 13.13.

 

Existing Letters of Credit

 

51

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

 

 

EXHIBIT II-A

 

FORM OF BORROWING REQUEST

 

 

 

EXHIBIT II-B

 

FORM OF LETTER OF CREDIT REQUEST

 

 

 

EXHIBIT III

 

JURISDICTION OF ORGANIZATION OF THE BORROWER PARTIES; PLACES OF BUSINESS OF THE
BORROWER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION
NUMBER(S)

 

 

 

EXHIBIT IV

 

NAMES OF COLLECTION BANKS AND SEGREGATED ACCOUNT BANKS; LOCK-BOXES, SEGREGATED
ACCOUNTS AND COLLECTION ACCOUNTS

 

 

 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

EXHIBIT VI

 

[RESERVED]

 

 

 

EXHIBIT VII

 

FORM OF MONTHLY REPORT

 

 

 

EXHIBIT VIII

 

FORM OF WEEKLY REPORT

 

 

 

EXHIBIT IX

 

FORM OF PREPAYMENT NOTICE

 

 

 

EXHIBIT X

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

 

SCHEDULE A

 

DOCUMENTS TO BE DELIVERED TO THE AGENT ON OR PRIOR TO THE INITIAL LOAN

 

 

 

SCHEDULE B

 

EXISTING LETTERS OF CREDIT

 

iii

--------------------------------------------------------------------------------


 

RECEIVABLES LOAN AGREEMENT

 

THIS RECEIVABLES LOAN AGREEMENT, dated as of June 15, 2012 (this “Agreement”),
is entered into by and among:

 

(a)          ABF Freight Funding LLC, a Delaware limited liability company (the
“Borrower”),

 

(b)         ABF Freight System, Inc., a Delaware corporation (“ABF” or the
“Servicer”), as initial Servicer (the Servicer together with the Borrower, the
“Borrower Parties” and each, a “Borrower Party”), and

 

(c)          PNC Bank, National Association, a national banking association
(“PNC”), as the lender (in such capacity, the “Lender”), letter of credit issuer
(in such capacity, the “LC Issuer”), and as agent and administrator for the
Lender and its assigns and the LC Issuer and its assigns under the Transaction
Documents (together with its successors and assigns in such capacity, the
“Agent”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

WHEREAS, Borrower desires that the Lender extend financing to Borrower on the
terms and conditions set forth herein.

 

WHEREAS, the Lender is willing to provide such financing on the terms and
conditions set forth in this Agreement.

 

WHEREAS, PNC has been requested and is willing to act as agent and administrator
on behalf of the Lender and its assigns in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

COMMITMENT; BORROWING PROCEDURES

 

Section 1.1.              Commitment.  (a) Upon the terms and subject to the
conditions of this Agreement (including, without limitation, Article VI), the
Lender agrees to make Loans to Borrower on a revolving basis from time to time
(the “Commitment”) prior to the Facility Termination Date in such amounts as may
be from time to time requested by Borrower pursuant to Section 1.2; provided
that no Loans shall be made by the Lender if, after giving effect thereto, the
Credit Exposure would exceed the lesser of (a) the Facility Limit and (b) the
Net Pool

 

--------------------------------------------------------------------------------


 

Balance less the Required Reserve.  The Borrower will pay Interest on Loans made
pursuant to this Agreement at the Alternate Base Rate or the LIBO Rate, selected
in accordance with Article IV hereof.  Within the limits of the Commitment,
Borrower may borrow, prepay and reborrow under this Section 1.1.

 

(b)               The Borrower may, upon at least ten (10) Business Days’ notice
to the Agent, terminate in whole or reduce in part, the unused portion of the
Facility Limit, without premium or penalty; provided that each partial reduction
of the Facility Limit shall be in an amount equal to $5,000,000 (or a larger
integral multiple of $1,000,000 if in excess thereof) and shall not reduce the
Facility Limit below $10,000,000.

 

Section 1.2.              Borrowing Procedures.  The Borrower (or the Servicer,
on its behalf) may request a Loan hereunder by giving notice to Agent of a
proposed borrowing not later than 12:00 noon (Pittsburgh, Pennsylvania time), at
least (i) three (3) Business Days prior to the proposed date of such borrowing
(or such lesser period of time as Lender may consent) in the case of a Loan
which is to bear interest at the LIBO Rate, and (ii) one (1) Business Day prior
to the proposed date of such borrowing (or such lesser period of time as Lender
may consent) in the case of a Loan which is to bear interest at the Alternate
Base Rate, in a form set forth as Exhibit II-A hereto (each, a “Borrowing
Request”).  Each Borrowing Request shall be subject to Section 6.2 hereof and
shall be irrevocable and binding on the Borrower.  Each Borrowing Request shall
specify the requested Loan amount (which shall not be less than $1,000,000 or a
larger integral multiple of $100,000), whether the Loan is to be made at the
LIBO Rate or the Alternate Base Rate, and the Borrowing Date (which shall be on
a Business Day).  There shall not be more than four (4) Loans which are accruing
interest at the LIBO Rate outstanding at any time.  On each Borrowing Date, upon
satisfaction of the applicable conditions precedent set forth in Article VI and
this Section 1.2, the Lender shall deposit to the Facility Account, in
immediately available funds, no later than 2:00 p.m. (Pittsburgh, Pennsylvania
time), an amount equal to the requested Loan.

 

Section 1.3.              Prepayments.  (a) The Borrower shall provide the Agent
with prior written notice in conformity with the Required Notice Period in the
form of Exhibit IX hereto (a “Prepayment Notice”) of any proposed prepayment in
whole or in part of any Advances Outstanding.  The Borrower shall only deliver a
Prepayment Notice if Collections are available in an amount sufficient to make
the proposed prepayment of Advances Outstanding plus any related accrued and
unpaid Interest and Broken Funding Costs.  Such Prepayment Notice shall
designate (i) the date (the “Proposed Prepayment Date”) upon which any such
prepayment shall occur (which date shall give effect to the applicable Required
Notice Period and need not be a Settlement Date), (ii) the amount of the
Advances Outstanding to be prepaid, and (iii) to which Loan or Loans such
prepayment shall apply (in the absence of  direction from the Borrower as to
which Loans shall be prepaid such prepayment shall be applied as the Agent shall
determine in its reasonable discretion) (the “Aggregate Prepayment”).  Only
one (1) Prepayment Notice shall be outstanding at any time.  The Borrower shall
pay any Broken Funding Costs and accrued and unpaid Interest on the portion of
the Aggregate Loan Amount which has been prepaid on the Proposed Prepayment
Date, provided, however, that unpaid accrued Interest on such prepaid amount
shall only be paid on such date if so requested by the Agent, on behalf of the
Lender, in

 

2

--------------------------------------------------------------------------------


 

its sole discretion, otherwise such Interest shall be payable on the next
occurring Settlement Date.

 

(b)               If on any day the Credit Exposure exceeds the amount obtained
by subtracting the Required Reserve from the Net Pool Balance (such an event, a
“Borrowing Base Deficiency”), the Borrower, upon notice from Lender or Agent of
such Borrowing Base Deficiency or upon the knowledge of an Authorized Officer of
the Borrower thereof, shall make a prepayment in an amount equal to such
Borrowing Base Deficiency to be applied first, to the ratable reduction of the
Aggregate Loan Amount and second, to Cash-Collateralize the LC Obligations.  The
Borrower shall also make payment of any Broken Funding Costs and accrued and
unpaid Interest on the portion of the Aggregate Loan Amount which has been
prepaid, provided, however, that unpaid accrued Interest on such prepaid amount
shall only be paid on such date if so requested by the Agent, on behalf of the
Lender, in its sole discretion, otherwise such Interest shall be payable on the
next occurring Settlement Date.

 

Section 1.4.              Deemed Collections.  If on any day:

 

(i)         the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Monthly Report or Weekly Report provided
to the Agent is reduced or cancelled as a result of any defective, returned or
rejected goods or services, any cash discount or any other adjustment by the
Originator or any Affiliate thereof, or as a result of any governmental or
regulatory action, or

 

(ii)          the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Monthly Report or Weekly Report provided
to the Agent is reduced or canceled as a result of a setoff in respect of any
claim by the Obligor thereof (whether such claim arises out of the same or a
related or an unrelated transaction), or

 

(iii)          the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Monthly Report or Weekly Report provided
to the Agent is reduced on account of the obligation of the Originator or any
Affiliate thereof to pay to the related Obligor any rebate or refund, or

 

(iv)          the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Monthly Report or Weekly Report provided
to the Agent is less than the amount included in calculating the Net Pool
Balance for purposes of any Monthly Report or Weekly Report (for any reason
other than receipt of Collections or such Receivable becoming a Defaulted
Receivable), or

 

(v)         any of the representations or warranties of the Borrower set forth
in Section 5.1(g), Section 5.1(i), Section 5.1(j), Section 5.1(q),
Section 5.1(r), Section 5.1(s), Section 5.1(t), Section 5.1(u) or
Section 5.1(y) were not true when made with respect to any Purchased Receivable,

 

3

--------------------------------------------------------------------------------


 

then, on such day as notice has been given to Borrower by Lender or Agent of
such occurrence or an Authorized Officer of the Borrower shall have knowledge
thereof, the Borrower shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, and (in either case), (1) at all times
prior to an Amortization Event, if as a result of such Deemed Collection a
Borrowing Base Deficiency would occur, not later than two Business Days
thereafter the Borrower shall pay to the Agent’s Account an amount necessary to
cure such Borrowing Base Deficiency and (2) at all times after an Amortization
Event has occurred, not later than two Business Days thereafter the Borrower
shall pay an amount equal to such Deemed Collection to the Agent’s Account to be
distributed in the same manner as actual cash collections are distributed
pursuant to Section 2.3 hereof.

 

If the Borrower pays the Outstanding Balance of any Purchased Receivable under
clause (B) above, the Agent agrees to release all right, title and interest it
may have in and to such Purchased Receivable and the Related Security relating
solely to such Receivable to the extent the Originator is required to repurchase
such Receivable from the Borrower, and does repurchase such Receivable, in
accordance with the terms of the Receivables Sale Agreement.

 

Section 1.5.              Payment Requirements and Computations.  All amounts to
be paid or deposited by a Borrower Party pursuant to any provision of this
Agreement shall be paid or deposited in accordance with the terms hereof no
later than 12:00 noon (Pittsburgh, Pennsylvania time) on the day when due in
immediately available funds, and if not received before 12:00 noon (Pittsburgh,
Pennsylvania time) shall be deemed to be received on the next succeeding
Business Day.  If such amounts are payable to the Agent for the account of the
Lender, they shall be paid to the Agent’s Account, for the account of the Lender
until otherwise notified by the Agent.  All computations of Interest which
accrues at the Alternate Base Rate shall be made on the basis of a year of 365
or 366 days, as applicable, for the actual number of days elapsed in the
applicable Interest Period.  All computations of Interest (other than Interest
which accrues at the Alternate Base Rate), per annum fees hereunder and per
annum fees under the Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed in the applicable Interest Period.  If any
amount hereunder shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.

 

Section 1.6.              Letters of Credit.  (a) Letter of Credit Commitment. 
Subject to the terms and conditions hereof, the LC Issuer agrees to issue
standby letters of credit (“Letters of Credit”) for the account of the Borrower
on any Business Day prior to the Facility Termination Date in such form as may
be approved from time to time by the LC Issuer; provided that the LC Issuer
shall have no obligation to issue any Letter of Credit if, after giving effect
to such issuance, the Credit Exposure would exceed the lesser of (x) the
Facility Limit and (y) the Net Pool Balance less the Required Reserve.

 

Each Letter of Credit shall:

 

(i)            be denominated in U.S. Dollars;

 

4

--------------------------------------------------------------------------------


 

(ii)           be issued to a beneficiary at the direction of the Originator in
connection with the sale and purchase of a Purchased Receivable;

 

(iii)          expire no later than the earlier of (A) the day that such Letter
of Credit is fully drawn, (B) the date that is 12 months after the Facility
Termination Date, and (C) 12 months from the date of issuance; provided that,
any Letter of Credit with a 12 month term may provide for the renewal thereof
for additional periods of 12 months (which in no event shall extend beyond the
date referred to in clauses (A) and (B) of this paragraph); and

 

(iv)          be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Issuer or the International Standby Practices ISP98-International Chamber of
Commerce Publication Number 590, and any amendments or revisions thereof adhered
to by the LC Issuer, as determined by the LC Issuer; provided, however, that in
the event the beneficiary of any Letter of Credit requires that such Letter of
Credit be issued under one of the foregoing set of standards, such Letter of
Credit shall be subject to such specified standard.

 

The LC Issuer shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the LC Issuer to exceed
any limits imposed by, any applicable law.

 

Amounts drawn on any Letter of Credit may not be reinstated and the maximum
amount of such Letter of Credit shall be permanently and irrevocably reduced by
an amount equal to all amounts drawn thereon.  Letters of Credit that have been
fully drawn shall be deemed to have expired and shall not be revived.  As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Transaction Documents, a Letter of
Credit issued and outstanding hereunder pursuant to Section 13.13.

 

(b)           Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that the LC Issuer issue a Letter of Credit by
delivering to the LC Issuer, at its address for notices specified herein, a
Letter of Credit Request therefor, completed to the satisfaction of the LC
Issuer, and such other certificates, documents and other papers and information
as the LC Issuer may request.  Any such Letter of Credit Request must be
received by the LC Issuer by no later than 12:00 noon (Pittsburgh) time, two
(2) Business Days prior to the date such Letter of Credit is to be issued or
amended, or such other time as previously agreed between the LC Issuer and the
Borrower.

 

Upon receipt of any Letter of Credit Request, the LC Issuer will process such
Letter of Credit Request and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to the terms and conditions set forth
herein, promptly issue the Letter of Credit requested thereby (but in no event
shall the LC Issuer be required to issue any Letter of Credit earlier than two
(2) Business Days after its receipt of the Letter of Credit Request therefor and
all such other certificates, documents and other papers and information relating
thereto) by issuing the original of such

 

5

--------------------------------------------------------------------------------


 

Letter of Credit to the beneficiary thereof or as otherwise may be agreed by the
LC Issuer and the Borrower.  The LC Issuer shall promptly furnish a copy of such
Letter of Credit to the Borrower.

 

(c)           Fees, Commissions and Other Charges.  The Borrower shall pay to
the LC Issuer the Letter of Credit Issuance Fee with respect to each Letter of
Credit issued by the LC Issuer, as set forth in the Fee Letter.  In addition,
the Borrower shall pay the LC Issuer $150 in connection with any amendment of
any Letter of Credit.

 

(d)           Reimbursement Obligations of the Borrower.  (i)  Upon the making
of any LC Advance, the Borrower shall be obligated (whether from funds in the
Letter of Credit Collateral Account or other sources or funds) to reimburse, in
same day funds, in U.S. dollars, the LC Issuer for the amount of any LC Advance
and any taxes and any reasonable fees, charges or other costs or expenses
incurred by the LC Issuer in connection with the related Letter of Credit
(collectively, the “LC Amounts”).  Upon the making of any LC Advance, the LC
Issuer shall withdraw funds from the Letter of Credit Collateral Account (if
any) in an amount equal to the LC Amounts resulting from such LC Advance (or if
the balance of funds on deposit in such account at such time is less than such
LC Amounts, such lesser amount) and apply the amount so withdrawn against the LC
Amounts resulting from such LC Advance.  If the reimbursement obligation as to
the LC Amounts is not satisfied by withdrawal of funds on deposit in the Letter
of Credit Collateral Account, the Borrower shall reimburse such amounts by
obtaining a Loan pursuant to Section 1.6(d)(ii) below.

 

(ii)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing or demand for payment under such Letter of Credit, the LC
Issuer shall promptly notify the Lender, the Agent and the Borrower of the date
and amount thereof (such notice hereinafter referred to as a “Notice of LC
Draw”).  Each Notice of LC Draw shall set forth the amount of the requested
drawing or demand, the amount of funds then on deposit in the Letter of Credit
Collateral Account, and the amount of any unreimbursed LC Amount that will
remain after the LC Issuer withdraws funds from the Letter of Credit Collateral
Account pursuant to Section 1.6(d)(i) (such amount, the “Unreimbursed LC
Amount”).  Upon receipt of a Notice of LC Draw, (x) the Agent and the Lender
will be deemed to have received a timely Borrowing Request that the Lender make
a Loan on such date in the amount of the Unreimbursed LC Amount, and (y) if the
conditions precedent to Credit Extensions set forth in Section 6.2 have been
met, the Lender shall make such requested Loan, the proceeds of which shall be
applied to reimburse the LC Issuer for the Unreimbursed LC Amount.  If a Loan
cannot be made to reimburse the LC Issuer for the Unreimbursed LC Amount because
the conditions precedent to Credit Extensions set forth in Section 6.2 have not
been met, the Borrower shall be obligated to immediately reimburse the LC Issuer
for such Unreimbursed LC Amount from other sources or funds.  If the Borrower
shall not have satisfied its obligation to reimburse the LC Issuer for the
Unreimbursed LC Amount from other sources or funds, the LC Issuer shall promptly
notify the Agent and the Lender of such non-payment and the Lender shall
reimburse the LC Issuer for the Unreimbursed LC Amount (a “Lender Reimbursement
Payment”).  If the Lender makes any such Lender Reimbursement Payment to
reimburse the LC Issuer for the Unreimbursed LC Amount pursuant to the foregoing
sentence, the amounts payable pursuant to then outstanding

 

6

--------------------------------------------------------------------------------


 

reimbursement obligations owed by the Borrower to the LC Issuer shall be paid to
the Lender to reimburse the Lender for the Lender Reimbursement Payment made to
the LC Issuer.  If the Borrower is obligated to reimburse the LC Issuer for an
Unreimbursed LC Amount from other sources or funds as provided above, and the
Borrower shall fail to reimburse the LC Issuer for such Unreimbursed LC Amount
in full or a Lender Reimbursement Payment is made by the Lender, such
Unreimbursed LC Amount and/or Lender Reimbursement Payment, as applicable, shall
bear interest at the Default Rate until payment in full.  The Lender
acknowledges and agrees that its obligation to make a Lender Reimbursement
Payment in accordance with this Section 1.6(d)(ii) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Sections 1.1, 1.2 or
6.2.

 

(e)           Obligations Absolute.  The Borrower’s obligations under this
Section 1.6 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, the Agent, any beneficiary
of a Letter of Credit or any other Person.

 

The Borrower also agrees with the LC Issuer that the LC Issuer shall not be
responsible for, and the Borrower’s reimbursement obligations under
Section 1.6(d) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, insufficient, fraudulent or forged,
(ii) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred,
(iii) or any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee, (iv) any change in the time, manner and
place of payment of, or in any other term of all or any of the obligations of
the Borrower in respect of any Letter of Credit or any amendment or waiver or
any consent to departure from the terms of any Letter of Credit or any document
executed or delivered in connection with the issuance or payment thereof, or
(v) any payment by the LC Issuer of any Letter of Credit against presentation of
any document or certificate that does not strictly comply with the terms of such
Letter of Credit, or any payment made by the LC Issuer under any Letter of
Credit to any Person purporting to be a trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, except to the extent such actions, errors or omissions
constitute or are caused by the LC Issuer’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.

 

The LC Issuer shall not be liable for (i) any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; (ii) any error in
translation or interpretation of technical terms; (iii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iv) the failure of any beneficiary or any
transferee of any Letter of Credit to comply fully with conditions required in
order to draw upon any Letter of Credit; or (v) any other consequences arising
from causes beyond the LC Issuer’s or the LC Issuer’s correspondents’ control,
except for actions, errors or

 

7

--------------------------------------------------------------------------------


 

omissions constituting or caused by the LC Issuer’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrower agrees that any action taken or omitted by
the LC Issuer under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct shall be binding on the Borrower and shall not result in any
liability of the LC Issuer to the Borrower.  The responsibility of the LC Issuer
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit.

 

(f)            Notwithstanding the foregoing or anything else to the contrary
contained herein, LC Issuer shall not be under any obligation to issue any
Letter of Credit if: (i) any order, judgment or decree of any governmental
authority or regulatory body or arbitrator shall by its terms purport to enjoin
or restrain the LC Issuer from issuing such Letter of Credit, or any law
applicable to the LC Issuer or any request or directive (whether or not having
the force of law) from any governmental authority or regulatory body or
arbitrator with jurisdiction over the LC Issuer (x) shall prohibit, or request
that the LC Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular, (y) shall impose upon the LC Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the LC Issuer is not otherwise entitled to be compensated hereunder)
not in effect on the Closing Date, or (z) shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it; provided that, in
the cases of clauses (y) and (z), the LC Issuer shall have provided written
notice to the Borrower of its refusal to issue any Letter of Credit and the
specific reasons therefor and the Borrower shall not have compensated the LC
Issuer for the imposition of such restriction, reserve or capital requirement or
reimbursed the LC Issuer for such loss, cost or expense, as applicable; (ii) the
issuance of such Letter of Credit would otherwise conflict with, or cause the LC
Issuer to exceed any limits imposed by, any applicable law; or (iii) the
issuance of such Letter of Credit would violate one or more policies of the LC
Issuer applicable to letters of credit generally.  The LC Issuer shall not be
obligated to modify any Letter of Credit if (A) the LC Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit.

 

(g)           Letter of Credit Requests.  To the extent that any provision of
any Letter of Credit Request is inconsistent with the provisions of this
Section 1.6, the provisions of this Section 1.6 shall apply.

 

(h)           The Borrower authorizes and directs the LC Issuer to name the
Borrower as the “Applicant” or “Account Party” of each Letter of Credit;
provided, that any such Letter of Credit may indicate that it is issued on
behalf of ABF Freight System, Inc. or an Affiliate of ABF Freight System, Inc. 
Notwithstanding that a Letter of Credit issued or otherwise outstanding
hereunder is in support of any obligations of a Person other than the Borrower,
the Borrower shall be obligated to reimburse the LC Issuer hereunder for any and
all drawings under such Letter of Credit as provided in this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II

 

PAYMENTS AND COLLECTIONS

 

Section 2.1.          Payments of Recourse Obligations.  The Borrower hereby
promises to pay the following (collectively, the “Recourse Obligations”):

 

(a)           all amounts due and owing under Section 1.3 or Section 1.4 on the
dates specified therein or in order to cure a Borrowing Base Deficiency within
two (2) Business Days of knowledge of an Authorized Officer of the Borrower or
notice from Agent or Lender of the occurrence thereof;

 

(b)           the fees set forth in the Fee Letter on the dates specified
therein;

 

(c)           all accrued and unpaid Interest on the Loans accruing Interest at
the Alternate Base Rate or the Default Rate on each Settlement Date applicable
thereto;

 

(d)           all accrued and unpaid Interest on the Loans accruing Interest at
the LIBO Rate on the last day of each Interest Period applicable thereto;

 

(e)           all LC Amounts and LC Obligations; and

 

(f)            all Broken Funding Costs and Indemnified Amounts upon demand.

 

Section 2.2.          Collections Prior to the Facility Termination Date. 
(a) Prior to the Facility Termination Date, any Deemed Collections and any
Collections received by the Servicer shall be set aside in the Master Collection
Account and held in trust by the Servicer for the payment of any accrued and
unpaid Recourse Obligations as provided in this Section 2.2.   Any Collections
not required to be set aside pursuant to the foregoing sentence may be
distributed prior to the next Settlement Date to the Servicer in respect of the
Servicing Fee or to the Borrower for purposes of purchasing new Receivables
pursuant to the Receivables Sale Agreement or paying down the Subordinated Note
or, to the extent that the amount in the Master Collection Account available for
distribution on any day exceeds the sum of (i) the purchase price of the
Receivables to then be purchased under the Receivables Sale Agreement, (ii) the
amounts outstanding and payable under the Subordinated Note and (iii) any other
Recourse Obligations payable on or prior to the next scheduled Settlement Date,
such excess amount may be distributed by the Borrower to the Originator in
accordance with the terms of the Borrower’s limited liability company agreement
so long as a Borrowing Base Deficiency will not result from such proposed
distribution.

 

(b)     On each Settlement Date and, with respect to clause “first” and “fourth”
below, on the last day of each Interest Period for a LIBO Loan and on the date
any prepayment of the Advances Outstanding and/or Cash-Collateralization of the
LC Obligations is required pursuant to Section 1.3 hereof, prior to the Facility
Termination Date, the Servicer shall apply the amounts set aside in the Master
Collection Account that are not permitted to be distributed to the

 

9

--------------------------------------------------------------------------------


 

Borrower under Section 2.2(a) (if not previously paid in accordance with
Section 2.1) in the order specified below:

 

first, ratably to the payment of all accrued and unpaid Interest and Broken
Funding Costs (if any) that are then due and owing;

 

second, to the extent funds are available therefor after payment of clause
first, to the accrued and unpaid Servicing Fee;

 

third, to the extent funds are available therefor after payment of clauses first
and second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing;

 

fourth, to the extent funds are available therefor after payment of clauses
first through third, if required under Section 1.3 or Section 1.4 or in order to
avoid an Amortization Event or Unmatured Amortization Event under
Section 9.1(o), (i) first, to the ratable reduction of the Aggregate Loan
Amount; provided, that such application shall be made to such Loans as will, and
otherwise in a manner reasonably calculated to, minimize the Borrower’s
liability for Broken Funding Costs as a result of such application of such funds
in reduction of the Aggregate Loan Amount, and (ii) second, to
Cash-Collateralize the LC Obligations (which shall reduce the Credit Exposure);

 

fifth,  to the extent funds are available therefor after payment of clauses
first through fourth, for the ratable payment of all other unpaid Recourse
Obligations, if any, that are then due and owing; and

 

sixth, to the extent funds are available therefor after payment of clauses first
through fifth, the balance, if any, to the Borrower or otherwise in accordance
with the Borrower’s instructions, provided, however, that if any event has
occurred and is continuing that would constitute an Amortization Event,
Unmatured Amortization Event, Unmatured Servicer Termination Event or a Servicer
Termination Event, any funds available to be applied pursuant to this clause
sixth shall be retained in the Master Collection Account (unless otherwise
consented to in writing by the Agent) until such time as the event that would
constitute an Amortization Event, Unmatured Amortization Event, Unmatured
Servicer Termination Event or Servicer Termination Event has been cured or
waived in accordance with the terms of this Agreement.

 

(c)     In the event that a Collection Notice has been delivered pursuant to any
Collection Account Agreement, all amounts received in any Collection Account
shall, at the sole discretion of the Agent, either (i) be retained in such
Collection Account or other account of the Agent for such day, Interest Period
or part thereof and applied on the next following Settlement Date or the last
day of any Interest Period occurring prior to the next following Settlement Date
in accordance with the terms of this Agreement until the Advances Outstanding
and all other amounts owing hereunder are paid in full and all LC Obligations
have been Cash-Collateralized in full, or (ii) be released to the Borrower and
applied in accordance with the terms of this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 2.3.          Application of Collections After the Facility Termination
Date.  (a) On the Facility Termination Date and on each day thereafter, the
Servicer shall set aside and hold in trust, for the benefit of the Secured
Parties, all Collections received on each such day.  On and after the Facility
Termination Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Agent remit to the Agent’s Account the amounts set
aside pursuant to the preceding sentence.  The Agent shall apply such amounts on
each Settlement Date, and, with respect to clause “second” and “fifth” below, on
the last day of each Interest Period for a LIBO Loan, and on each other Business
Day it so chooses in the order specified below:

 

first, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,

 

second, to the extent funds are available therefor after payment of clause
first, ratably to the payment of all accrued and unpaid Interest and Broken
Funding Costs,

 

third, to the extent funds are available therefor after payment of clauses first
and second, to the accrued and unpaid Servicing Fee,

 

fourth, to the extent funds are available therefor after payment of clauses
first through third, ratably to the payment of all accrued and unpaid fees under
the Fee Letter,

 

fifth, to the extent funds are available therefor after payment of clauses first
through fourth, (i) first, to the ratable reduction of the Aggregate Loan
Amount; provided, that such application shall be made to such Loans as will, and
otherwise in a manner reasonably calculated to, minimize the Borrower’s
liability for Broken Funding Costs as a result of such application of such funds
in reduction of the Aggregate Loan Amount, and (ii) second, to
Cash-Collateralize the LC Obligations (which shall reduce the Credit Exposure),

 

sixth, to the extent funds are available therefor after payment of clauses first
through fifth, for the ratable payment of all other Aggregate Unpaids, and

 

seventh, to the extent funds are available therefor after payment of clauses
first through sixth, to the Borrower.

 

Section 2.4.          Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason.  The Borrower shall remain obligated for the amount of
any payment or application so rescinded, returned or refunded, and shall
promptly pay to the Agent (for application to the Person or Persons who suffered
such rescission, return or refund) the full amount thereof, plus interest
thereon at the Default Rate from the date of any such rescission, return or
refunding.

 

11

--------------------------------------------------------------------------------


 

Section 2.5.          Clean Up Call; Release of Security Interests.  (a) The
Servicer (so long as the Servicer is an Affiliate of the Borrower) shall have
the right (after providing written notice to the Agent in accordance with the
Required Notice Period), at any time following the reduction of the Credit
Exposure to a level that is less than 10.0% of the highest Credit Exposure
during the term of this Agreement, to purchase all of the remaining Purchased
Receivables from the Borrower for the fair and reasonably equivalent value
thereof, but in no event shall the amount paid pursuant to any such purchase be
less than the Aggregate Unpaids through the date of such purchase, provided,
however, that any portion of the Aggregate Unpaids consisting of unpaid accrued
Interest shall only be paid on such date if so requested by the Agent, on behalf
of the Lender, in its sole discretion, otherwise such Interest shall be payable
on the next occurring Settlement Date.  Such payment shall be payable in
immediately available funds to the Agent’s Account.  Upon such prepayment, the
Agent shall release any Adverse Claim on such Receivables, Related Security and
Collections with respect thereto created by the Agent.  Such release shall be
without representation, warranty or recourse of any kind by, on the part of, or
against the Lender or the Agent.

 

(b)     On the Final Payout Date, the Agent on behalf of the Secured Parties
shall be considered to have released, free and clear of any Adverse Claim
created by the Agent (but otherwise shall be without representation, warranty or
recourse of any kind by, on the part of, or against the Secured Parties or the
Agent) to the Borrower the Agent’s (on behalf of the Secured Parties) security
interest in the Purchased Receivables, Related Security and Collections with
respect thereto and shall at the request, and sole cost and expense, of the
Borrower, execute and deliver to the Borrower, all such documents or instruments
as are necessary to terminate the Agent’s security interest on behalf of the
Secured Parties in the Purchased Receivables, Related Security and Collections
with respect thereto.

 

Section 2.6.          Application of Cash Collateral.  (a)  Upon the making of
any LC Advance, the LC Issuer shall first seek to withdraw funds from the Letter
of Credit Collateral Account as required under Section 1.6(d)(i) above and apply
the amount so withdrawn against the LC Amounts resulting from such LC Advance,
and any remaining Unreimbursed LC Amount shall be repaid pursuant to
Section 1.6(d)(ii).

 

(b)     If on any Settlement Date prior to the Facility Termination Date, the
balance of funds in the Letter of Credit Collateral Account exceeds the
aggregate Cash-Collateral Amount for all outstanding LC Obligations, unless an
Amortization Event, Servicer Termination Event, Unmatured Amortization Event or
Unmatured Servicer Termination Event shall exist and be continuing, the LC
Issuer shall release and pay the excess funds to the Borrower, including to make
a payment to the Originator in connection with a LC Reduction Amount.

 

(c)     If on any Settlement Date on or after the Facility Termination Date, the
balance of funds in the Letter of Credit Collateral Account exceeds the
aggregate Cash-Collateral Amount for all outstanding LC Obligations, the LC
Issuer shall deposit such excess funds into the Master Collection Account to be
applied pursuant to Section 2.3 hereof.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III

 

[RESERVED]

 

ARTICLE IV

 

LOANS

 

Section 4.1.          Loans.  Prior to the occurrence of an Amortization Event,
the outstanding principal amount of each Loan shall accrue Interest for each day
during the related Interest Period at either the LIBO Rate or the Alternate Base
Rate, as applicable, in accordance with the terms and conditions hereof.  Until
the Borrower gives the required notice to the Agent of another Interest Rate in
accordance with Section 4.3, the initial Interest Rate for any Loan shall be the
LIBO Rate (unless the Default Rate is then applicable).

 

Section 4.2.          Interest Payments.  On each Settlement Date, the Borrower
shall pay to the Agent (for the benefit of the Lender) an aggregate amount equal
to the accrued and unpaid Interest on each Loan for the entire Interest Period
of each Loan in accordance with Article II.

 

Section 4.3.          Loan Interest Rates.  At the date of each borrowing of a
Loan and at the commencement of each Interest Period (with the required prior
notice described in this Section 4), the Borrower may select the LIBO Rate
(subject to Section 4.4 below) or the Alternate Base Rate as the Interest Rate
applicable for each Loan during such Interest Period.  The Borrower shall by
12:00 noon (Pittsburgh, Pennsylvania time): (a) at least three (3) Business Days
prior to the commencement of any Interest Period with respect to which the LIBO
Rate is being requested as a new Interest Rate and (b) at least one (1) Business
Day prior to the commencement of any Interest Period with respect to which the
Alternate Base Rate is being requested as a new Interest Rate, give the Agent
irrevocable notice of the new Interest Rate for the Loan associated with such
new Interest Period and the duration of such Interest Period.

 

Section 4.4.          Suspension of the LIBO Rate.  (a) If the Lender notifies
the Agent that it has determined that funding its Loans at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund its Loan at such
LIBO Rate are not available or (ii) such LIBO Rate does not accurately reflect
the cost of acquiring or maintaining a Loan at such LIBO Rate, then the Agent
will promptly notify the Borrower Parties and the Agent shall suspend the
availability of such LIBO Rate and require the Borrower to select the Alternate
Base Rate for any Loans accruing Interest at such LIBO Rate; provided, however,
the failure to so notify any Borrower Party shall not result in the
non-suspension of the availability of such LIBO Rate.

 

(b)     Upon the occurrence of any event giving rise to the operation of
Section 4.4(a) with respect to the Lender, it will, if requested by the
Borrower, to the extent permissible under applicable law, endeavor in good faith
to change the funding office at which it books its ratable share of any Loan
accruing Interest at a LIBO Rate hereunder if such change would make it lawful
for the Lender to fund such Loan at a LIBO Rate; provided, however, that such
change

 

13

--------------------------------------------------------------------------------


 

may be made in such manner that the Lender, in its sole and reasonable
determination, suffers no unreimbursed cost or expense or any disadvantage
whatsoever.

 

Section 4.5.          Default Rate.  From and after the occurrence of an Event
of Default, all Loans shall accrue Interest at the Default Rate.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1.          Representations and Warranties of the Borrower Parties. 
Each Borrower Party hereby represents and warrants to the Agent, the Lender and
the LC Issuer, as to itself, as of the date hereof and as of the date of each
Credit Extension that:

 

(a)          Existence and Power.  Such Borrower Party’s jurisdiction of
organization is correctly set forth in the preamble to this Agreement and such
jurisdiction is its sole jurisdiction of organization.  Such Borrower Party is
duly organized under the laws of its jurisdiction of organization and is a
“registered organization” as defined in the UCC in effect in such jurisdiction. 
Such Borrower Party is validly existing and in good standing under the laws of
its jurisdiction of organization and no other state or jurisdiction, and such
jurisdiction is either Delaware or a jurisdiction that is required to maintain a
public record showing the organization to have been organized.  Such Borrower
Party is duly qualified to do business and is in good standing as a foreign
entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

 

(b)         Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Borrower Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of the Borrower, the
Borrower’s use of the proceeds of Loans made hereunder, are within its entity
power and authority and have been duly authorized by all necessary entity action
on its part.  This Agreement and each other Transaction Document to which such
Borrower Party is a party has been duly executed and delivered by such Borrower
Party.

 

(c)          No Conflict.  The execution and delivery by such Borrower Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its organizational documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Borrower Party or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation

 

14

--------------------------------------------------------------------------------


 

could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

 

(d)         Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Borrower Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

(e)          Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Borrower Party’s knowledge, threatened, against
it, or any of its properties, in or before any court, arbitrator or other body,
that could reasonably be expected to have a Material Adverse Effect.  Such
Borrower Party is not in default with respect to any order of any court,
arbitrator or governmental body which default could reasonably be expected to
have a Material Adverse Effect.

 

(f)         Binding Effect.  This Agreement and each other Transaction Document
to which such Borrower Party is a party constitute the legal, valid and binding
obligations of such Borrower Party enforceable against such Borrower Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)         Accuracy of Information.  All information (other than any projection
or other forward-looking information) heretofore furnished by such Borrower
Party or any of its Affiliates to the Agent, the LC Issuer or the Lender for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information (other than any projection or other forward-looking information)
hereafter furnished by such Borrower Party or any of its Affiliates to the
Agent, the LC Issuer or the Lender will be, true and accurate in every material
respect on the date such information is stated or certified (unless such
representations and warranties are made as of an earlier date) and does not and
will not contain any material misstatement of fact.

 

(h)         Use of Proceeds.  No proceeds of any Loan hereunder will be used by
such Borrower Party (i) for a purpose that violates, or would be inconsistent
with, (A) Section 7.2(e) of this Agreement or (B) Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended other
than the repurchase of equity securities of the Parent so long as such
repurchase does not violate Sections 12, 13 or 14 of the Securities Exchange Act
of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

(i)         Good Title.  The Borrower is (i) the legal and beneficial owner of
the Purchased Receivables and (ii) is the legal and beneficial owner of the
Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents.  There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Borrower’s ownership interest in each Purchased Receivable and all other items
of Collateral in which an interest therein may be perfected by the filing of a
financing statement under Article 9 of the UCC and proceeds of the foregoing.

 

(j)         Perfection.  This Agreement is effective to create a valid security
interest in favor of the Agent for the benefit of the Secured Parties in the
Pledged Assets and a valid security interest in favor of the Agent for the
benefit of the LC Issuer in the Letter of Credit Collateral to secure payment of
the Aggregate Unpaids, free and clear of any Adverse Claim except as created by
the Transaction Documents.  There have been duly filed all financing statements
or other similar instruments or documents necessary under the applicable UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Secured Parties) security interest in the Purchased Receivables
and the Letter of Credit Collateral, and all other items of Collateral in which
a security interest therein may be perfected by the filing of a financing
statement under Article 9 of the applicable UCC and the proceeds of the
foregoing.  Such Borrower Party’s jurisdiction of organization is a jurisdiction
whose law generally requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.

 

(k)          Places of Business and Locations of Records.  The jurisdiction of
organization, principal places of business and chief executive office of such
Borrower Party and the offices where it keeps all of its Records are located at
the address(es) listed on Exhibit III or such other locations of which the Agent
has been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 13.3(a) has been taken and completed.  The Borrower’s
Federal Employer Identification Number is correctly set forth on Exhibit III.

 

(l)         Collections.  The conditions and requirements set forth in
subclauses (i), (ii), (iii) and (iv) of Section 7.1(j) and Section 8.2 have at
all times since the Closing Date, been satisfied and duly performed.  The
conditions and requirements set forth in subclause (v) of Section 7.1(j) have
been satisfied from and after the Closing Date.  The names and addresses of all
Collection Banks, together with the account numbers of the Collection Accounts
at each Collection Bank and the post office box number of each Lock-Box, are
listed on Exhibit IV (as the same may be updated from time to time in accordance
with Section 7.1(m) hereof).  The names and addresses of all Segregated Account
Banks, together with the account numbers of the Segregated Accounts at each
Segregated Account Bank and the post office box number of each Lock-Box, are
listed on Exhibit IV (as the same may be updated from time to time in accordance
with Section

 

16

--------------------------------------------------------------------------------


 

7.1(m) hereof).  The Borrower has not granted any Person, other than the Agent
as contemplated by this Agreement, dominion and control of any Lock-Box,
Segregated Account or Collection Account, or the right to take dominion and
control of any such Lock-Box, Segregated Account or Collection Account at a
future time or upon the occurrence of a future event.

 

(m)          Material Adverse Effect.  (i) The initial Servicer represents and
warrants that since March 31, 2012, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries taken as a whole or the ability of the initial
Servicer to perform its obligations under this Agreement, and (ii) the Borrower
represents and warrants that since the Closing Date, no event has occurred that
would have a material adverse effect on (A) the financial condition or
operations of the Borrower, (B) the ability of the Borrower to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Purchased Receivables generally or any material portion of the Purchased
Receivables, in the case of both (i) and (ii), other than any events or matters
relating to multi-employer pension contingencies, of the type disclosed and
discussed in the Parent’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2012 as filed with the SEC.

 

(n)         Names.  The name in which the Borrower has executed this Agreement
is identical to the name of the Borrower as indicated on the public record of
its state of organization which shows the Borrower to have been organized.  In
the past five (5) years, the Borrower has not used any entity names, trade names
or assumed names other than the name in which it has executed this Agreement.

 

(o)         Ownership of the Borrower.  The Originator owns, directly or
indirectly, 100% of the equity member interests of the Borrower.

 

(p)         Not an Investment Company.  Such Borrower Party is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.

 

(q)         Compliance with Law.  Such Borrower Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Each Purchased Receivable, together with the Contract related thereto,
does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.

 

(r)         Compliance with Credit and Collection Policy.  Such Borrower Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Purchased Receivable and the related Contract, and has not made
any material

 

17

--------------------------------------------------------------------------------


 

change to such Credit and Collection Policy, except such material change as to
which the Agent has been notified in accordance with Section 7.1(a)(vii).

 

(s)         Payments to Originator.  With respect to each Purchased Receivable
transferred to the Borrower under the Receivables Sale Agreement, the Borrower
has given reasonably equivalent value to the Originator in consideration
therefor and such transfer was not made for or on account of an antecedent
debt.  No transfer by the Originator of any Purchased Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

 

(t)         Enforceability of Contracts.  Each Contract with respect to each
Purchased Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Purchased Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(u)         Eligible Receivables.  Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Monthly Report or Weekly
Report was an Eligible Receivable on such date.

 

(v)         Facility Limit and Maximum Loan Amount.  Immediately after giving
effect to each Credit Extension hereunder, the Credit Exposure is less than or
equal to the lesser of (i) the Facility Limit and (ii) the Net Pool Balance
minus the Required Reserve.

 

(w)         Accounting.  The Borrower Parties will treat the transfer of the
Purchased Receivables to the Borrower pursuant to the Receivables Sale Agreement
as an absolute conveyance and true sale on their respective books and records;
provided that, the notes to the consolidated financial statements of the Parent
and its consolidated Subsidiaries will disclose that the Purchased Receivables
have been purchased by the Borrower in transactions contemplated by this
Agreement and the Receivables Sale Agreement.

 

(x)          Separateness.  From the date of the formation of the Borrower, the
Borrower has complied with all provisions of Section 7.1(i) applicable to it.

 

ARTICLE VI

 

CONDITIONS OF CREDIT EXTENSIONS

 

Section 6.1.          Conditions Precedent to Initial Credit Extension.  The
obligation of the Lender to make the initial Loan or the LC Issuer to issue the
initial Letter of Credit under this Agreement is subject to the conditions
precedent that (a) the Agent shall have received on or before the Closing Date
the documents listed on Schedule A and (b) the Agent shall have

 

18

--------------------------------------------------------------------------------


 

received all fees and expenses required to be paid on such date pursuant to the
terms of this Agreement and the Fee Letter.

 

Section 6.2.          Conditions Precedent to All Credit Extensions.  The making
of the initial Loan under this Agreement and each subsequent Loan and the
issuance of the initial Letter of Credit and each subsequent Letter of Credit
are subject to the following further conditions precedent: (a)  the Servicer
shall have delivered to the Agent on or prior to the date of such Loan, in form
and substance satisfactory to the Agent, all Monthly Reports as and when due
under Section 8.5, (b) upon the Agent’s request, the Servicer shall have
delivered to the Agent at least three (3) days prior to such Loan an interim
Monthly Report showing the amount of Eligible Receivables; (c) the Agent shall
have received such other approvals, opinions or documents as it may reasonably
request and (d) on each Borrowing Date and each date of a Letter of Credit
Request, the following statements shall be true (and acceptance of the proceeds
of such Loan shall be deemed a representation and warranty by the Borrower that
such statements are then true):

 

(i)         the representations and warranties set forth in Section 5.1 are true
and correct in all material respects (unless such representation and warranty is
already qualified as to materiality) on and as of the date of such Credit
Extension as though made on and as of such date of such Credit Extension, except
to the extent such representations and warranties are expressly limited to an
earlier date;

 

(ii)          no event has occurred and is continuing, or would result from such
Loan, that will constitute an Amortization Event or a Servicer Termination Event
and no event has occurred and is continuing, or would result from such Loan,
that would constitute an Unmatured Amortization Event;

 

(iii)          the Facility Termination Date shall not have occurred; and

 

(iv)          the Credit Exposure does not exceed the lesser of (i) the Facility
Limit in effect on such Borrowing Date and (ii) the Net Pool Balance less the
Required Reserve.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1.          Affirmative Covenants of the Borrower Parties.  Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Borrower Party hereby
covenants, as to itself, as set forth below:

 

(a)          Financial Reporting.  Such Borrower Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agent:

 

(i)         Annual Reporting.  Within 90 days after the close of each of its
fiscal years, audited, unqualified consolidated financial statements (which
shall

 

19

--------------------------------------------------------------------------------


 

include balance sheets, statements of income and retained earnings and a
statement of cash flows) for the Parent and its consolidated subsidiaries for
such fiscal year certified in a manner acceptable to the Agent by Ernst &
Young LLP, independent public accountants, or any other independent public
accountants of recognized national standing.

 

(ii)          Quarterly Reporting.  Within 45 days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, balance
sheets of each of the Borrower Parties as at the close of each such period and
consolidated statements of income and a statement of cash flows for the Parent
and its consolidated subsidiaries for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its respective chief
financial officer, principal accounting officer, treasurer or corporate
controller.

 

(iii)          Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V which shall include, without limitation, calculations of the Adjusted
Leverage Ratio for the most recently completed fiscal quarter, which is signed
by an Authorized Officer of the Parent, and which is dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

 

(iv)          Shareholders Statements and Reports.  Promptly after being mailed
to the shareholders of the Parent copies of all financial statements, reports
and proxy statements so furnished to them.

 

(v)         S.E.C. Filings.  Promptly after becoming publicly available, copies
of all registration statements and annual and quarterly periodic reports which
the Parent or any of its Subsidiaries files with the SEC.  For so long as the
Parent is subject to the periodic reporting obligations of Section 13(a) or
15(d) of the Securities Exchange Act of 1934, as amended, or files any
registration statement with the SEC by means of the SEC’s EDGAR system, the
Borrower Parties may comply with the covenants set forth in this clause (v) by
filing of such registration statements and its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q required by such act on the SEC’s EDGAR system;
provided, that one or more of the Borrower Parties shall notify, or cause to be
notified, the Agent promptly upon any such electronic filing.

 

(vi)          Copies of Notices.  Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Agent, the LC Issuer or the Lender, copies of the same.

 

(vii)          Change in Credit and Collection Policy.  At least thirty (30)
days prior to the effectiveness of any material change in or material amendment
to the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in

 

20

--------------------------------------------------------------------------------


 

effect and a notice (A) indicating such change or amendment, and (B) requesting
the Agent’s consent thereto.

 

(viii)           Other Information.  Promptly, from time to time, such other
information, documents, records or reports relating to (A) the financial
condition or operations of such Borrower Party as the Agent may from time to
time reasonably request in order to protect the interests of the Agent, for the
benefit of the Lender, under or as contemplated by this Agreement or (B) the
Receivables as the Agent may reasonably request.

 

(b)         Notices.  Such Borrower Party will notify the Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

 

(i)         Amortization Events, Servicer Termination Event, Unmatured Servicer
Termination Events or Unmatured Amortization Events.  The occurrence of each
Amortization Event, Servicer Termination Event, Unmatured Servicer Termination
Event and each Unmatured Amortization Event, by a statement of an Authorized
Officer of such Borrower Party.

 

(ii)          Judgments and Proceedings.  (A) The entry of any judgment or
decree against the Servicer or its Subsidiaries if the amount of such judgment
or decree then outstanding against the Servicer and its Subsidiaries exceeds
$10,000,000 after deducting (1) the amount with respect to which the Servicer or
any such Subsidiary, as the case may be, is insured and with respect to which
the insurer has not disclaimed responsibility in writing, and (2) the amount for
which the Servicer or any such Subsidiary is otherwise indemnified if the terms
of such indemnification are satisfactory in the reasonable discretion of the
Agent, and (B) the institution of any litigation, arbitration proceeding or
governmental proceeding against the Servicer which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and
(C) the entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against the Borrower.

 

(iii)          Material Adverse Effect.  The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

(iv)          Termination Date.  The occurrence of the “Termination Date” under
and as defined in the Receivables Sale Agreement.

 

(v)         Defaults Under Other Agreements.  The occurrence of a default or an
event of default under any other financing arrangement pursuant to which the
Borrower is a debtor or an obligor; or the occurrence of a default that could
lead to an event of default or an event of default under any other financing
arrangement in a principal amount greater than or equal to $10,000,000 pursuant
to which the Servicer is a debtor or an obligor.

 

21

--------------------------------------------------------------------------------


 

(vi)          Notices under Receivables Sale Agreement.  Copies of all notices
delivered under the Receivables Sale Agreement.

 

(vii)          Appointment and Removal of Independent Manager.   The decision to
appoint a new Manager of the Borrower as the “Independent Manager” for purposes
of this Agreement, such notice to be issued not less than ten (10) days prior to
the effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”  The Borrower shall not appoint a new Manager as the Independent
Manager without first confirming such proposed new Independent Manager is
acceptable to the Agent as evidenced in a writing executed by the Agent, which
consent shall not be unreasonably withheld.

 

(c)          Compliance with Laws and Preservation of Existence.  Such Borrower
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.   Such Borrower Party will preserve and
maintain its entity existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.

 

(d)         Audits.  In addition to information that may be required pursuant to
Section 7.1(a)(viii), each Borrower Party will furnish to the Agent from time to
time such information with respect to it and the Receivables as the Agent may
reasonably request.  Such Borrower Party will, from time to time during regular
business hours as requested by the Agent upon reasonable notice and at the sole
cost of such Borrower Party, permit the Agent, or its agents or representatives
(and shall cause the Originator to permit the Agent or its agents or
representatives):  (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Pledged Assets, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Pledged Assets or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of the Borrower or the Servicer having knowledge of such matters (each
of the foregoing examinations and visits, a “Review”).  A Review of each
Borrower Party shall occur no less frequently than annually.

 

(e)          Keeping and Marking of Records and Books.  (i) The Servicer will
(and will cause the Originator to) maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information, in each such case as reasonably necessary or advisable for the
collection of all Receivables (including, without

 

22

--------------------------------------------------------------------------------


 

limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable). 
The Servicer will (and will cause the Originator to) give the Agent notice of
any material change in the administrative and operating procedures referred to
in the previous sentence.

 

(ii)          Such Borrower Party will (and will cause the Originator to) on or
prior to the date hereof, mark its master data processing system and all
accounts receivable reports generated thereby with a legend, reasonably
acceptable to the Agent, describing the Agent’s security interest in the Pledged
Assets.

 

(f)         Compliance with Contracts and Credit and Collection Policy.  Such
Borrower Party will (and will cause the Originator to) timely and fully
(i) perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Purchased Receivables, in each case to the same extent as though such
Contracts had not been transferred to the Agent and (ii) comply in all material
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract.

 

(g)         Performance and Enforcement of Receivables Sale Agreement.  The
Borrower will, and will require the Originator to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to the Borrower under the Receivables Sale Agreement.  The Borrower will take
all actions to perfect and enforce its rights and interests (and the rights and
interests of the Agent, as the Borrower’s assignee) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.

 

(h)         Ownership.  The Borrower will (or will cause the Originator to) take
all necessary action to establish and maintain, irrevocably in Borrower
(i) legal and equitable title to the Purchased Receivables and the Collections
and (ii) all of the Originator’s right, title and interest in the Related
Security associated with the Purchased Receivables and the Letter of Credit
Collateral, in each case, free and clear of any Adverse Claims, other than
Adverse Claims in favor of the Agent, for the benefit of the Secured Parties
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Secured Parties) security interest in the Pledged Assets and the Letter of
Credit Collateral and such other action to perfect, protect or more fully
evidence the interest of the Agent for the benefit of the Secured Parties as the
Agent may reasonably request); provided, however, that unless and until an
Amortization Event, a Servicer Termination Event, an Unmatured Servicer
Termination Event or an Unmatured Amortization Event has occurred, no Borrower
Party shall be required to take any actions to establish, maintain or perfect
the

 

23

--------------------------------------------------------------------------------


 

Agent’s ownership interest in the Related Security other than the filing of
financing statements under the UCC of all appropriate jurisdictions.

 

(i)         Separate Identity.  The Borrower acknowledges that the Agent, the LC
Issuer and the Lender are entering into the transactions contemplated by this
Agreement in reliance upon the Borrower’s identity as a legal entity that is
separate from the Originator.  Therefore, from and after the date of execution
and delivery of this Agreement, the Borrower shall take all reasonable steps,
including, without limitation, all steps that the Agent or the Lender may from
time to time reasonably request, to maintain the Borrower’s identity as a
separate legal entity and to make it manifest to third parties that the Borrower
is an entity with assets and liabilities distinct from those of the Originator
and any Affiliates thereof (other than the Borrower) and not just a division of
the Originator or any such Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Borrower
will:

 

(i)         hold itself out to the public and conduct its own business in its
own name and require that all full-time employees of the Borrower, if any,
identify themselves as such and not as employees of the Originator (including,
without limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as the Borrower’s employees);

 

(ii)          compensate all employees, consultants and agents directly, from
the Borrower’s own funds, for services provided to the Borrower by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of the Borrower is also an employee, consultant or agent of the Originator
or any Affiliate thereof, allocate the compensation of such employee, consultant
or agent between the Borrower and the Originator or such Affiliate, as
applicable, on a basis that reflects the services rendered to the Borrower and
the Originator or such Affiliate, as applicable;

 

(iii)          maintain separate stationery, invoices, checks and other business
forms in its own name;

 

(iv)          conduct all transactions with the Originator and the Servicer
(including, without limitation, any delegation of its obligations hereunder to
the  Servicer) strictly on an arm’s-length basis, allocate fairly and reasonably
all overhead expenses (including, without limitation, telephone and other
utility charges) for items shared between the Borrower and the Originator on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

 

(v)         at all times have a Board of Directors consisting of at least one
member that is an Independent Manager;

 

(vi)          observe all organizational formalities as a distinct entity, and
ensure that all entity actions relating to (A) the selection, maintenance or

 

24

--------------------------------------------------------------------------------


 

replacement of the Independent Manager, (B) the dissolution or liquidation of
the Borrower or (C) the initiation of, participation in, acquiescence in or
consent to any bankruptcy, insolvency, reorganization or similar proceeding
involving the Borrower, are duly authorized by unanimous vote of its Board of
Directors (including the Independent Manager);

 

(vii)          maintain the Borrower’s books and records separate and distinct
from those of the Originator and any Affiliate thereof and otherwise in such a
manner so that the assets of the Borrower are readily identifiable as its own
assets rather than assets of the Originator or any Affiliate thereof;

 

(viii)           prepare its financial statements separately from those of the
Originator and insure that any consolidated financial statements of the Parent
or any Affiliate thereof that include the Borrower and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that the Borrower is a separate legal entity and that its assets
will be available only to satisfy the claims of the creditors of the Borrower;

 

(ix)          except as herein specifically otherwise provided, maintain the
funds and other assets of the Borrower separate from, and not commingled with,
those of the Originator or any Affiliate thereof and only maintain bank accounts
or other depository accounts to which the Borrower alone is the account party,
into which the Borrower alone makes deposits and from which the Borrower alone
(or the Agent hereunder) has the power to make withdrawals;

 

(x)          pay all of the Borrower’s operating expenses from the Borrower’s
own assets (except for certain payments by the Originator or other Persons
pursuant to allocation arrangements that comply with the requirements of this
Section 7.1(i)) and pay its own liabilities out of its own funds;

 

(xi)          operate its business and activities such that:  it does not engage
in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (A) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (B) the incurrence of obligations under this
Agreement, (C) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originator thereunder for the
purchase of Receivables from the Originator under the Receivables Sale
Agreement, and (D) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

 

25

--------------------------------------------------------------------------------


 

(xii)           maintain its organizational documents in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its Certificate of Formation or Limited Liability Company Agreement in any
respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation,
Section 7.1(i) of this Agreement;

 

(xiii)           maintain the effectiveness of, and continue to perform under
the Receivables Sale Agreement, such that it does not amend, restate,
supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivables Sale
Agreement or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the Agent;

 

(xiv)           maintain its entity separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

 

(xv)          maintain at all times the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

 

(xvi)           operate its business and activities such that it (A) does not
hold itself out as having agreed to guarantee or be obligated for the debts of
the Originator or any Affiliate thereof, (B) does not hold out its credit as
being available to satisfy the obligations of the Originator or any Affiliate
thereof and (C) has not pledged assets for the benefit of the Originator or any
Affiliate thereof, except as otherwise permitted under the Transaction
Documents; and

 

(xvii)           take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Andrews Kurth
LLP as counsel for the Borrower, in connection with the closing or initial Loan
under this Agreement and relating to substantive consolidation issues, and in
the certificates accompanying such opinion, remain true and correct in all
material respects at all times; and

 

(xviii)            maintain its organizational documents in conformity with this
Agreement, such that its organizational documents, at all times that this
Agreement is in effect, provides for not less than ten (10) days’ prior written

 

26

--------------------------------------------------------------------------------


 

notice to the Agent of the replacement or appointment of any director that is to
serve as an Independent Manager for purposes of this Agreement and the condition
precedent to giving effect to such replacement or appointment that the Borrower
certify that the designated Person satisfied the criteria set forth in the
definition herein of Independent Manager and the Agent’s written acknowledgement
that in its reasonable judgment the designated Person satisfies the criteria set
forth in the definition herein of Independent Manager.

 

(j)          Collections.  Such Borrower Party will cause (i) all Collections to
be deposited into a Lock-Box, Segregated Account, or a Collection Account,
(ii) all proceeds from all Lock-Boxes, if any, to be directly deposited into a
Segregated Account or a Collection Account, (iii) all amounts in each Segregated
Account to be deposited into the Master Collection Account within two (2)
Business Days following receipt thereof, (iv) all amounts in each Collection
Account (other than the Master Collection Account) to be deposited into the
Master Collection Account within two (2) Business Days following receipt thereof
and (v) each Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect.  In the event any payments
relating to the Pledged Assets are remitted directly to any Borrower Party, such
Borrower Party will remit such payments (or will cause all such payments to be
remitted) directly to a Segregated Account or the Collection Bank at which the
Master Collection Account is maintained and deposited into such Segregated
Account or the Master Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, such Borrower Party
will itself hold or, if applicable, will cause such payments to be held in trust
for the exclusive benefit of the Agent and the Lender.  The Borrower,
FreightValue or the Servicer will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and each
Segregated Account and shall not grant the right to take dominion and control of
any Lock-Box, Segregated Account or Collection Account at a future time or upon
the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement.  The Borrower will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement and each applicable
Collection Account Agreement) of each Collection Account and shall not grant the
right to take dominion and control of any such Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.

 

(k)         Taxes.  Such Borrower Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  The Borrower will pay when due any taxes payable
in connection with the Purchased Receivables, exclusive of taxes on or measured
by income or gross receipts of the Agent or the Lender.

 

(l)          Payment to the Originator.  With respect to any Receivable
purchased by the Borrower from the Originator, such sale shall be effected
under, and in compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the

 

27

--------------------------------------------------------------------------------


 

terms relating to the amount and timing of payments to be made to the Originator
in respect of the purchase price for such Receivable.

 

(m)        Updates to Exhibit IV.  In connection with each Monthly Report
delivered by the Servicer pursuant to Section 8.5 hereof, the Servicer will
provide the Agent with the account number and the name of the corresponding
Segregated Account Bank of each Segregated Account that has been opened during
the related Calculation Period, if any, and an updated listing of the Collection
Banks and Segregated Account Banks; Lock-Boxes, Segregated Accounts and
Collection Accounts in the form of Exhibit IV to the extent any new Segregated
Account has been so opened.

 

(n)         Audit Results — Amendments to Transaction Documents.  The parties
hereto hereby agree to enter into negotiations to amend the Transaction
Documents from time to time as may be requested in good faith by the Agent, on
behalf of the Lender, to address issues raised by the results of Reviews or any
other inspections that may be performed on the Borrower, the Servicer and the
Originators in accordance with the terms of the Transaction Documents.  However,
this agreement to enter into negotiations is not intended to and does not create
any binding agreement.

 

Section 7.2.          Negative Covenants of the Borrower Parties.  Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Borrower Party hereby
covenants, as to itself, that:

 

(a)           Change in Name, Jurisdiction of Organization.  Such Borrower Party
will not change (i) its name as it appears in official filings in its
jurisdiction of organization, (ii) its status as a “registered organization”
(within the meaning of any applicable enactment of the UCC), (iii) its
organizational identification number, if any, issued by its jurisdiction of
organization, or  (iv) its jurisdiction of organization unless it shall have: 
(A) given the Agent at least thirty (30) days’ prior written notice thereof and
(B) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.

 

(b)           Change in Collection Accounts; Instructions.  Except as may be
required by the Agent pursuant to Section 8.2(b), such Borrower Party will not
add or terminate any bank as a Collection Bank unless the Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition or termination and (ii) an executed
Collection Account Agreement with respect to the new Collection Account.  Except
as may be required by or consented to by the Agent, no Borrower Party will
change any instructions that have been given to any Segregated Account Bank or
Collection Bank that cause amounts in each Segregated Account and Collection
Account (other than the Master Collection Account) to be deposited into the
Master Collection Account as required by Section 7.1(j) hereof.

 

(c)           Modifications to Contracts and Credit and Collection Policy.
 Except as may be required in order for such Borrower Party to comply with
applicable law, such Borrower Party will not, and will not permit the Originator
to, make any material change

 

28

--------------------------------------------------------------------------------


 

or material amendment to the Credit and Collection Policy unless, at least 30
days prior to such material change or material amendment, it has delivered to
the Agent a copy of the Credit and Collection Policy then in effect and notice
(i) indicating such proposed change or amendment, and (ii) requesting the
Agent’s consent thereto.  Except as provided in Section 8.2(d), the Servicer
will not, and will not permit the Originator to, extend, amend or otherwise
modify the terms of any Purchased Receivable which at any time is or has been an
Eligible Receivable or any Contract related thereto other than in accordance
with the Credit and Collection Policy.

 

(d)           Sales, Liens.  The Borrower will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any valid and effective financing statement) or with
respect to, any of the Pledged Assets and the Letter of Credit Collateral, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of a security interest therein in favor of the Agent as
provided for herein or in any Transaction Document), and the Borrower will
defend the right, title and interest of the Secured Parties in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under the Borrower or the Originator.

 

(e)           Use of Proceeds.  The Borrower will not use the proceeds of the
Loans for any purpose other than (i) paying for Receivables and Related Security
under and in accordance with the Receivables Sale Agreement, including without
limitation, making payments on the Subordinated Note to the extent permitted
thereunder and under the Receivables Sale Agreement, (ii) paying its ordinary
and necessary operating expenses when and as due, (iii) making Restricted Junior
Payments to the extent permitted under this Agreement, (iv) paying the LC
Reduction Amount to ABF pursuant to the Purchase Agreement; and (v) to reimburse
the LC Issuer pursuant to Section 1.6(d)(ii).

 

(f)            Termination Date Determination.  The Borrower will not designate
the Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to the Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the occurrence of such Termination
Date arising pursuant to Section 6.2 of the Receivables Sale Agreement.

 

(g)           Restricted Junior Payments.  The Borrower will not make any
Restricted Junior Payment if after giving effect thereto, the Borrower’s
Adjusted Leverage Ratio would be greater than the amount required pursuant to
Section 9.1(s) hereof.

 

(h)           Borrower Indebtedness.  The Borrower will not incur or permit to
exist any Indebtedness or liability on account of deposits except:  (i) the
Aggregate Unpaids, (ii) the Subordinated Loans (as defined in the Receivables
Sale Agreement), (iii) other current accounts payable arising in the ordinary
course of business and not overdue, (iv) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (v) the incurrence of obligations under this Agreement,
(vi) the incurrence of obligations, as expressly contemplated in the

 

29

--------------------------------------------------------------------------------


 

Receivables Sale Agreement, to make payment to the Originator thereunder for the
purchase of Receivables from the Originator under the Receivables Sale
Agreement, and (vii) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement.  The Borrower
shall not hold out its credit as available to satisfy the obligations of others,
pledge its assets for the benefit of any other entity, make loans or advances to
any other entity or acquire obligations or securities of its members.

 

(i)            Prohibition on Additional Negative Pledges.  No such Borrower
Party will enter into or assume any agreement (other than this Agreement and the
other Transaction Documents) prohibiting the creation or assumption of any
Adverse Claim upon the Pledged Assets except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents, and no such Borrower Party will
enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Note.

 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION

 

Section 8.1.          Designation of Servicer.  (a) The servicing,
administration and collection of the Purchased Receivables shall be conducted by
such Person (the “Servicer”) so designated from time to time in accordance with
this Section 8.1.  ABF is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms of this
Agreement.  The Agent may, upon the occurrence of an Unmatured Servicer
Termination Event (other than one arising as a result of a Voluntary
Termination, unless another Unmatured Servicer Termination Event occurs),
designate as Servicer any Person to succeed ABF or any successor Servicer.

 

(b)           Without the prior written consent of the Agent, ABF shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) the Borrower, (ii) the Originator, and (iii) with respect
to certain Defaulted Receivables, outside collection agencies in accordance with
its customary practices.  Neither the Borrower nor the Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by ABF.  If at any time the
Agent shall designate as Servicer any Person other than ABF, all duties and
responsibilities theretofore delegated by ABF to the Borrower or the Originator
may, at the discretion of the Agent, be terminated forthwith on notice given by
the Agent to ABF and to the Borrower and the Originator.

 

(c)           Notwithstanding the foregoing subsection (b): (i) ABF shall be and
remain primarily liable to the Agent and the Lender for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Lender shall be entitled to deal exclusively with ABF in
matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder.  The Agent and the Lender shall not be required to
give notice, demand or other communication to any Person other than ABF in order
for communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished.  ABF, at

 

30

--------------------------------------------------------------------------------


 

all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.

 

Section 8.2.          Duties of Servicer.  (a) The Servicer shall take or cause
to be taken all such actions as may be reasonably necessary or advisable to
collect each Receivable from time to time, all in accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy.

 

(b)           The Servicer shall cause (i) all Collections from all Lock-Boxes
to be directly deposited into a Collection Account, (ii) all amounts in each
Segregated Account to be deposited into the Master Collection Account within two
(2) Business Days following such funds becoming available to the party in whose
name such Segregated Account is held, (iii) all amounts in each Collection
Account (other than the Master Collection Account) to be deposited into the
Master Collection Account within two (2) Business Days following receipt thereof
and (iv) each Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect.  In the case of any
remittances received in any Lock-Box, Segregated Account or Collection Account
that shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances.  From and after the date the Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, the
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Purchased Receivables, to remit all
payments thereon to a new depositary account specified by the Agent and, at all
times thereafter, the Borrower and the Servicer shall not deposit or otherwise
credit, and shall not take any affirmative action to permit or assist any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.

 

(c)           The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II.  The Servicer shall set aside
and hold in trust for the account of the Borrower and the Lender their
respective shares of the Collections in accordance with Article II.  The
Servicer shall, upon the request of the Agent during the occurrence of an
Unmatured Amortization Event, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or the Borrower
prior to the remittance thereof in accordance with Article II.  If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the Agent
such allocable share of Collections of Purchased Receivables set aside for the
Lender on the first Business Day following receipt by the Servicer of such
Collections, duly endorsed or with duly executed instruments of transfer.

 

(d)           The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agent or the Lender under this Agreement. 
The Agent shall have the right to direct the Servicer to commence or settle any
legal action with

 

31

--------------------------------------------------------------------------------


 

respect to any Receivable (whether or not such Receivable is a Defaulted or
Delinquent Receivable) of an Obligor which is an Obligor under any Defaulted or
Delinquent Receivable; provided, however, that the Servicer shall not be
required to comply with such direction if the Borrower determines, in its
reasonable business judgment, that it is preferable not to enforce or settle any
Delinquent or Defaulted Receivable, in which case such Defaulted or Delinquent
Receivable (and, at the option of the Agent, any other Receivable of such
Obligor) shall be treated as a Deemed Collection, and payment shall be made
thereon in a manner consistent with Section 1.4.

 

(e)           The Servicer shall hold in trust for the Borrower and the Agent
and the Lender all Records that (i) evidence or relate to the Purchased
Receivables, the related Contracts (other than the Master Contracts) and Related
Security or (ii) are otherwise necessary or desirable to collect the Purchased
Receivables (other than the Master Contracts) and shall, as soon as practicable
upon demand of the Agent during the occurrence of an Unmatured Servicer
Termination Event or Unmatured Amortization Event, deliver or make available to
the Agent all such Records (other than any Record that contains confidentiality
provisions (except for Records as to which the related Obligor has consented to
such delivery) that cannot be satisfied by the execution and delivery of a
confidentiality agreement), at a place selected by the Agent.  The Servicer
shall, as soon as practicable following receipt thereof turn over to the
Borrower any cash collections or other cash proceeds received with respect to
Indebtedness owing to the Borrower not constituting Purchased Receivables.  The
Servicer shall, from time to time at the request of the Agent or the Lender,
furnish to the Lender (promptly after any such request) a calculation of the
amounts set aside for the Lender pursuant to Article II.

 

(f)            Any payment made by an Obligor that is not specified by such
Obligor to relate to a particular invoice or other obligation of such Obligor to
the Originator, FreightValue or the Borrower, except as otherwise  required by
contract or law and unless otherwise instructed by the Agent, shall be applied
as a Collection of any Receivable of such Obligor (starting with the oldest such
Receivable) to the extent of any amounts then due and payable thereunder before
being applied to any other receivable or other obligation of such Obligor.

 

Section 8.3.          Collection Notices.  The Agent is authorized at any time
after the occurrence and during the continuance of an Amortization Event to date
and to deliver to the Collection Banks the Collection Notices.  The Borrower
hereby transfers to the Agent for the benefit of the Lender, effective when the
Agent delivers such notice, the exclusive dominion and control of each Lock-Box
and the Collection Accounts.  In case any authorized signatory of the Borrower
whose signature appears on a Collection Account Agreement shall cease to have
such authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force.  The Borrower
hereby authorizes the Agent, and agrees that the Agent shall be entitled (a) at
any time after delivery of the Collection Notices, to endorse the Borrower’s
name on checks and other instruments representing Collections, (b) at any time
after the occurrence of an Amortization Event, to enforce the Purchased
Receivables, the related Contracts (other than any Master Contract which
contains a prohibition against the assignment thereof) and the Related Security,
and (c) at any time after the occurrence of an Amortization Event, to take such
action as shall be necessary or desirable to cause all cash, checks and other

 

32

--------------------------------------------------------------------------------


 

instruments constituting Collections of Purchased Receivables to come into the
possession of the Agent rather than the Borrower.

 

Section 8.4.          Responsibilities of the Borrower.  Anything herein to the
contrary notwithstanding, the exercise by the Agent, on behalf of the Lender, of
the Agent’s rights hereunder shall not release the Servicer, the Originator,
FreightValue or the Borrower from any of their duties or obligations with
respect to any Purchased Receivables or under the related Contracts.  The Agent
and the Lender shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Borrower or the Originator thereunder.

 

Section 8.5.          Receivables Reports.  (a) Monthly.  The Servicer shall
prepare and forward to the Agent (i) on each Monthly Reporting Date, a Monthly
Report and an electronic file of the data contained therein, and (ii) at such
times as the Agent may request upon reasonable advance notice, a listing by
Obligor of all Purchased Receivables together with an aging of such Receivables.

 

(b)           Weekly.  Additionally, the Servicer may, but shall not be required
to, prepare and forward to the Agent a Weekly Report showing calculations as of
the end of each prior week on each Weekly Reporting Date.  Failure to provide
any such Weekly Report shall result in the imposition of the Reporting Frequency
Modifier until the next Weekly Reporting Date with respect to which the Servicer
provides a Weekly Report.

 

Section 8.6.          Servicing Fee.  As compensation for the Servicer’s
servicing activities on their behalf, the Servicer shall be paid the Servicing
Fee in arrears on each Settlement Date out of Collections.

 

Section 8.7.          Currency Conversion.  With respect to Purchased
Receivables denominated in Canadian Dollars, the Servicer shall convert all
Collections received in Canadian Dollars to U.S. Dollars at the applicable
Exchange Rate prior to deposit in a Collection Account.  Each Exchange Rate
notified by the Servicer to the Agent in a Monthly Report will be determined by
the Servicer in good faith.

 

Section 8.8.          Limitation on Activities of Servicer in Canada. 
Notwithstanding anything contained herein or anything contained in any other
document delivered in connection herewith (except to the extent permitted
hereunder), the Servicer (including any other Person to whom the Servicer
delegates any of its responsibilities in accordance with Section 8.1 hereof)
shall not while acting in Canada, and shall not (and has no authority to)
delegate to any Person acting in Canada the authority to, or permit any such
Person to, enter into contracts or other agreements in the name of the Servicer,
the Agent, the LC Issuer or the Lender; and the Servicer (or any such delegate)
is not permitted to (nor has authority to) establish an office or other place of
business of the Servicer in Canada.  To the extent any responsibilities of any
Person acting in Canada (including for greater certainty a Servicer employee or
servant) to whom the Servicer has delegated responsibilities in respect of the
Purchased Receivables, the Related Security and the Collections hereunder or
under any other Transaction Document involve or require such Person to enter a
contract or other agreement in the name of the Seller, the Agent, the Lender or
the LC

 

33

--------------------------------------------------------------------------------


 

Issuer, such servicing responsibility shall be fulfilled solely by, or upon
specific approval of, the Servicer, and such Person is authorized to take such
action or give such approval, but only from a place of business outside Canada,
and such Person may not delegate such responsibility except upon the consent or
the direction of the Agent (and then only subject to these same restrictions). 
Nonetheless, a Person acting in Canada may engage in discussions with any
Obligor regarding such matters and negotiate the terms of any such arrangement
subject to the understanding that substantive and final approval of the terms
and execution of any such arrangement referred to in the preceding two sentences
may only be made by, or upon specific approval of, a Person not located in
Canada from a place of business outside Canada and authorized hereunder in
accordance with the foregoing and any such arrangement so negotiated by a Person
acting in Canada shall not be binding until such final approval is so provided
by such other Person.  For purposes hereof, but without limitation, a Person
shall be considered to be located in Canada if such Person is a resident of
Canada for purposes of the Income Tax Act (Canada) or has a permanent
establishment in Canada for purposes of the Canada-U.S. Income Tax Convention.

 

ARTICLE IX

 

AMORTIZATION EVENTS

 

Section 9.1.          Amortization Events.  The occurrence of any one or more of
the following events shall constitute an Amortization Event:

 

(a)           Any of the Borrower Parties shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and
such failure shall continue for two (2) Business Days.

 

(b)           (i) Any representation or warranty made by any of the Borrower
Parties in this Agreement or the Receivables Sale Agreement shall prove to have
been incorrect in any material respect (solely in cases where such
representation and warranty is not already qualified by materiality) or in any
respect (in all other cases) when made or deemed made, (ii) any information
contained in any Monthly Report or Weekly Report shall prove to have been
incorrect in any material respect when made, or (iii) any representation,
warranty, certification or statement (other than relating to projections or
other forward-looking information) made by any of the Borrower Parties in any
other Transaction Document or in any other document delivered pursuant hereto or
thereto (other than in a Monthly Report or Weekly Report) shall prove to have
been incorrect in any material respect when made or deemed made; provided, that
no such event shall constitute an Amortization Event if the Borrower shall have
timely paid to the Agent the Deemed Collection required to be paid as a result
of such event in accordance with Section 1.4.

 

(c)           Any of the Borrower Parties shall fail to perform or observe any
covenant contained in Section 7.1(a) or (b), Section 7.2 or Section 8.5 when
required.

 

(d)           Any of the Borrower Parties shall fail to perform or observe any
other covenant or agreement under any Transaction Documents (after giving effect
to all cure

 

34

--------------------------------------------------------------------------------


 

periods and notice requirements) and such failure shall continue for fifteen
(15) consecutive Business Days.

 

(e)           Failure of the Borrower to pay any Indebtedness (other than the
Aggregate Unpaids) in excess of $10,000 when due or the default by the Borrower
in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of the Borrower shall be declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.

 

(f)            Failure of the Parent or any of its Subsidiaries other than the
Borrower to pay Indebtedness in excess of $10,000,000 in aggregate principal
amount (Indebtedness in such amount being referred to hereinafter as “Material
Indebtedness”) when due (after giving effect to any applicable grace periods
with respect thereto and whether or not such failure to pay is waived); or the
default by the Parent or any of its Subsidiaries other than the Borrower in the
performance of any term, provision or condition contained in any agreement under
which any Material Indebtedness was created or is governed, the effect of which
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Parent or any of its Subsidiaries other than
the Borrower shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

 

(g)           An Event of Bankruptcy shall occur with respect to any Borrower
Party or the Parent.

 

(h)           As at the end of any Calculation Period (other than any Special
Calculation Period):

 

(i)            the three-month rolling average Delinquency Ratio shall be
greater than or equal to 3.00%,

 

(ii)           the three-month rolling average Default Ratio shall be greater
than or equal to 1.50%,

 

(iii)          the three-month rolling average Dilution Ratio shall be greater
than or equal to 3.50%, or

 

(iv)          the Accounts Receivable Turnover Ratio shall be less than 10.00.

 

(i)            As at the end of any Special Calculation Period:

 

(i)            the three-month rolling average Delinquency Ratio shall be
greater than or equal to 4.00%,

 

35

--------------------------------------------------------------------------------


 

(ii)           the three-month rolling average Default Ratio shall be greater
than or equal to 2.00%,

 

(iii)          the three-month rolling average Dilution Ratio shall be greater
than or equal to 5.50%, or

 

(iv)          the Accounts Receivable Turnover Ratio shall be less than 8.00.

 

(j)            At any time during any CBA Liquidity Period, the Parent shall
have Available Liquidity of less than $50,000,000.

 

(k)           A Change of Control shall occur.

 

(l)            (i) One or more final judgments of a court of competent
jurisdiction for the payment of money in an aggregate amount of $10,000 or more
shall be entered against the Borrower or (ii) one or more final judgments of a
court of competent jurisdiction for the payment of money in an amount in excess
of $10,000,000, individually or in the aggregate, shall be entered against the
Parent or any of its Subsidiaries (other than the Borrower) on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
thirty (30) consecutive days without a stay of execution.

 

(m)          The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or the Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to the Borrower
under the Receivables Sale Agreement.

 

(n)           This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of the Borrower, or the Originator
shall directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Lender
shall cease to have a valid and perfected first priority security interest in
the Purchased Receivables and all other items of Collateral in which an interest
therein may be perfected by the filing of a financing statement under Article 9
of the applicable UCC and the proceeds of the foregoing.

 

(o)           On any day, the Credit Exposure shall exceed the Facility Limit or
a Borrowing Base Deficiency shall exist, and such event shall continue
unremedied for two (2) Business Days after (i) notice has been given to the
Borrower by the Lender, the LC Issuer or the Agent of such occurrence or (ii) an
Authorized Officer of the Borrower shall have knowledge thereof.

 

(p)           The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Purchased Receivables
or the Related Security or the PBGC shall, file notice of a lien pursuant to
Section 4068 of

 

36

--------------------------------------------------------------------------------


 

ERISA with regard to any of the Purchased Receivables or the Related Security,
and any such lien shall not have been released within the earlier to occur of
(i) seven (7) days after the date of such filing and (ii) the day on which the
Agent becomes aware of such filing.

 

(q)         the Borrower or any Subsidiary, or any member of its Controlled
Group, shall fail to pay by the final date on which any such payment may be made
without penalty or without attachment of liens on its assets an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA;

 

(r)         Any event shall occur which has, or could be reasonably expected to
have a Material Adverse Effect (excluding any events or matters, including,
without limitation, multi-employer pension contingencies of the type disclosed
and discussed in the Parent’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2012 as filed with the SEC)).

 

(s)         The Adjusted Leverage Ratio shall be greater than 3.00.

 

(t)         Any Person shall be appointed as an Independent Manager of the
Borrower without prior notice thereof having been given to the Agent in
accordance with Section 7.1(b)(vii).

 

Section 9.2.          Servicer Termination Events.  The occurrence of any one or
more of the following events shall constitute a Servicer Termination Event:

 

(a)          The Servicer shall fail to make any payment or deposit required to
be made by it under the Transaction Documents and such failure shall continue
for two (2) Business Days.

 

(b)         (i) Any representation or warranty made by the Servicer in this
Agreement shall prove to have been incorrect in any material respect (solely in
cases where such representation and warranty is not already qualified by
materiality) or in any respect (in all other cases) when made or deemed made,
(ii) any information contained in any Monthly Report or Weekly Report shall
prove to have been incorrect in any material respect when made, or (iii) any
representation, warranty, certification or statement (other than relating to
projections or other forward-looking information) made by the Servicer in any
other Transaction Document or in any other document delivered pursuant hereto or
thereto (other than in a Monthly Report or Weekly Report) shall prove to have
been incorrect in any material respect when made or deemed made; provided, that
no such event shall constitute a Servicer Termination Event if the Borrower
shall have timely paid to the Agent the Deemed Collection required to be paid as
a result of such event in accordance with Section 1.4.

 

(c)          An Event of Bankruptcy shall occur with respect to the Servicer.

 

(d)         A Change of Control shall occur.

 

37

--------------------------------------------------------------------------------


 

(e)          (i) One or more final judgments of a court of competent
jurisdiction for the payment of money in an amount in excess of $10,000,000,
individually or in the aggregate, shall be entered against the Servicer on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for thirty (30) consecutive days without a stay of execution.

 

(f)         Any event shall occur with respect to the Servicer which has, or
could be reasonably expected to have a Material Adverse Effect (excluding any
events or matters, including, without limitation, multi-employer pension
contingencies of the type disclosed and discussed in the Servicer’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2012 as filed with the SEC).

 

(g)         Failure of the Servicer to pay any Material Indebtedness when due
(after giving effect to any applicable grace periods with respect thereto and
whether or not such failure to pay is waived); or the default by the Servicer in
the performance of any term, provision or condition contained in any agreement
under which any Material Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Servicer shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof.

 

(h)         The Servicer shall fail to perform or observe any covenant of the
Servicer contained in Section 7.1(a) or (b), Section 7.2 or Section 8.5 when
required.

 

(i)         The Servicer shall fail to perform or observe any other covenant or
agreement under any Transaction Document (after giving effect to all cure
periods and notice requirements) and such failure shall continue for fifteen
(15) consecutive Business Days.

 

Section 9.3.       Remedies.  (a) Upon the occurrence and during the
continuation of an Amortization Event, the Agent may, or upon the direction of
the Lender shall, take any of the following actions:  (i) declare the Facility
Termination Date to have occurred, whereupon the Facility Termination Date shall
forthwith occur, all without demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower Parties; provided, however,
that upon the occurrence of an Event of Bankruptcy with respect to a Borrower
Party, the Facility Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
such Borrower Party and (ii) deliver the Collection Notices to the Collection
Banks.

 

(b)         Upon the occurrence and during the continuation of any Event of
Default, the Agent may, or upon the direction of the Lender shall, take any of
the following actions: (i) exercise all rights and remedies of a secured party
upon default under the UCC and other applicable laws, and (ii) notify Obligors
of the Agent’s security interest in the Purchased Receivables and other Pledged
Assets.  The aforementioned rights and remedies shall be without limitation, and
shall be in addition to all other rights and remedies of the Agent and the
Lender otherwise available under any other provision of this Agreement, by
operation of law, at equity

 

38

--------------------------------------------------------------------------------


 

or otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

 

(c)          Replacement of Servicer.  Upon the occurrence and during the
continuation of a Servicer Termination Event, the Agent may, or upon the
direction of the Lender shall, replace the Person then acting as Servicer.

 

(d)         Letter of Credit Collateral Account.  Immediately prior to the
occurrence of the Facility Termination Date, if any Letters of Credit are
outstanding and are not fully Cash-Collateralized on such date, the LC Issuer
shall notify the Agent of the amount necessary to fully Cash-Collateralize all
outstanding Letters of Credit (such amount the “Termination Date Collateral
Account Deficiency”) and the Borrower shall be deemed to have timely given a
Borrowing Request to the Agent pursuant to Section 1.2 requesting the Lender to
make a Loan on such date in the amount of such Termination Date Collateral
Account Deficiency; provided, that solely for purposes of such Loan, the
conditions precedent set forth in Section 6.2 hereof shall not be applicable. 
The Agent shall notify the Lender of such Loan and the Lender shall deposit the
proceeds of its Loan into the Letter of Credit Collateral Account to fully
Cash-Collateralize any Letters of Credit which remain outstanding.

 

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1.          Indemnities by the Borrower Parties.  Without limiting
any other rights that the Agent, the LC Issuer or the Lender may have hereunder
or under applicable law, (a) the Borrower hereby agrees to indemnify (and pay
upon demand to) the Agent, the LC Issuer, the Lender and each of the respective
assigns, officers, directors, agents and employees of the foregoing (each, an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of any Transaction Document or the
transactions contemplated thereby, or the acquisition, either directly or
indirectly, by the Lender of any security interest or other interest in the
Purchased Receivables, and (b) the Servicer hereby agrees to indemnify (and pay
upon demand to) each Indemnified Party for Indemnified Amounts awarded against
or incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (a) and (b):

 

(i)         Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(ii)          Indemnified Amounts to the extent the same includes losses in
respect of Purchased Receivables that are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor; or

 

39

--------------------------------------------------------------------------------


 

(iii)          taxes imposed by the United States, the Indemnified Party’s
jurisdiction of organization (or in the case of an individual, his or her
jurisdiction of primary residence) or any other jurisdiction in which such
Indemnified Party has established a taxable nexus other than in connection with
the transactions contemplated hereby, on or measured by the overall net income
or gross receipts of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for tax purposes of the
acquisition by the Lender of a security interest in the Purchased Receivables as
a loan or loans by the Lender to the Borrower secured by the Collateral;

 

provided, however, that nothing contained in this sentence shall limit the
liability of the Borrower Parties or limit the recourse of the Indemnified
Parties to the Borrower Parties for amounts otherwise specifically provided to
be paid by the Borrower Parties under the terms of this Agreement.  Without
limiting the generality of the foregoing indemnification, the Borrower shall
indemnify the Indemnified Parties for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to the Borrower or the
Servicer) resulting from:

 

(i)         any representation or warranty made by a Borrower Party or the
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

 

(ii)          the failure by the Borrower, the Servicer or the Originator to
comply in any material respect with any applicable law, rule or regulation with
respect to any Receivable or Contract related thereto, or the nonconformity of
any Receivable or Contract included therein with any such applicable law,
rule or regulation or any failure of the Originator to keep or perform any of
its obligations, express or implied, with respect to any Contract;

 

(iii)          any failure of the Borrower, the Servicer or the Originator to
perform in any material respect its duties, covenants or other obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;

 

(iv)          any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with services or provision of
equipment that are the subject of any Contract or any Receivable;

 

(v)         any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Eligible
Receivable (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the provision of the service related to such Receivable or the
furnishing or failure to furnish such services;

 

40

--------------------------------------------------------------------------------


 

(vi)          the commingling of Collections of Purchased Receivables at any
time with other funds;

 

(vii)          any investigation, litigation or proceeding arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Loan, the Pledged Assets or any other
investigation, litigation or proceeding relating to the Borrower, the Servicer
or the Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby (other than any litigation or
proceeding in which an Indemnified Party is a plaintiff or complaining party and
a Borrower Party is a defendant and such Indemnified Party shall not prevail in
such litigation or proceeding);

 

(viii)           any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(ix)          any Amortization Event of the type described in Section 9.1(g);

 

(x)          any failure of the Borrower to acquire and maintain legal and
equitable title to, and ownership of any of the Pledged Assets from the
Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of the Borrower to give reasonably equivalent value
to the Originator under the Receivables Sale Agreement in consideration of the
transfer by the Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action
(except as created by the Transaction Documents);

 

(xi)          any failure to vest and maintain vested in the Agent for the
benefit of the Lender, or to transfer to the Agent for the benefit of the
Secured Parties, a valid first priority perfected security interests in the
Pledged Assets, free and clear of any Adverse Claim (except as created by the
Transaction Documents), or any failure to vest and maintain vested in the Agent
for the benefit of the LC Issuer, or to transfer to the Agent for the benefit of
the LC Issuer, a valid first priority perfected security interests in the Letter
of Credit Collateral, free and clear of any Adverse Claim (except as created by
the Transaction Documents);

 

(xii)           the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Pledged
Assets or the Letter of Credit Collateral, and the proceeds thereof, whether at
the time of any Loan or at any subsequent time;

 

(xiii)           any action or omission by a Borrower Party which reduces or
impairs the rights of the Agent, the LC Issuer or the Lender with respect to any
Pledged Assets or Letter of Credit Collateral or the value of any Pledged Assets
or Letter of Credit Collateral;

 

41

--------------------------------------------------------------------------------


 

(xiv)           any attempt by any Person to void any Loan, Letter of Credit,
the Agent’s security interest in the Letter of Credit Collateral or the Agent’s
security interest in the Pledged Assets under statutory provisions or common law
or equitable action;

 

(xv)          the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included;

 

(xvi)           the failure of any Loan to occur after any Borrowing Request has
been given hereunder or the failure of any Letter of Credit to be issued after
any Letter of Credit Request has been given hereunder;

 

(xvii)           the failure of the Parent to properly calculate the Adjusted
Leverage Ratio or to provide a properly completed compliance certificate as
required by Section 7.1(a) hereof; and

 

(xviii)            any provision in any Contract that either (i) permits or
provides for any reduction in the Outstanding Balance of the Receivable created
under such Contract and any accrued interest thereon or (ii) could otherwise
materially hinder the ability to receive Collections with respect to such
Receivable.

 

Section 10.2.          Increased Cost and Reduced Return.  If after the date
hereof, the LC Issuer or the Lender shall be charged any fee, expense or
increased cost (other than taxes) on account of the adoption of any applicable
law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy) or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency or on
account of the adoption of any change in (or change in the interpretation of)
any generally accepted accounting principles or regulatory accounting principles
applicable to the Lender or the LC Issuer (a “Regulatory Change”):  (a) that
subjects (or has the effect of subjecting) the Lender or LC Issuer to any charge
or withholding on or with respect to this Agreement or the Lender’s or LC
Issuer’s obligations under this Agreement, or on or with respect to the
Purchased Receivables, or (b) that imposes, modifies or deems applicable (or has
the effect of imposing, modifying or deeming applicable) any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of the Lender or LC Issuer, or
credit extended by the Lender pursuant to this Agreement or Letter of Credit
issued by the LC Issuer pursuant to this Agreement (c) that imposes (or has the
effect of imposing) any other condition the result of which is to increase the
cost to the Lender or LC Issuer of performing its obligations under this
Agreement, or to reduce the rate of return on the Lender’s or LC Issuer’s
capital as a consequence of its obligations under this Agreement, or to reduce
the amount of any sum received or receivable by the Lender or LC Issuer under
this Agreement or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, promptly upon
demand by the Agent, the Borrower shall pay to the Agent, for the benefit of the
LC Issuer and/or the Lender, such amounts charged to the LC Issuer and/or the
Lender or such amounts to otherwise compensate the LC Issuer and/or the Lender
for such increase costs or such reduction; provided, however,

 

42

--------------------------------------------------------------------------------


 

that the LC Issuer and the Lender shall not be entitled to any compensation for
any increased costs under this Section 10.2 unless the Agent or the LC Issuer or
the Lender delivers a reasonably detailed certificate to the Borrower setting
forth the amounts and the basis for such increased costs.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

 

Neither the Borrower nor any other Borrower Party shall be required to
compensate the Lender or the LC Issuer pursuant to the foregoing provisions of
this Section 10.2 for any increased costs incurred or reductions suffered more
than nine months prior to the date that the LC Issuer or the Lender notifies the
Borrower of the Regulatory Change giving rise to such increased costs or
reductions and of the LC Issuer’s or the Lender’s intention to claim
compensation therefor.

 

Section 10.3.          Other Costs and Expenses.  The Borrower shall pay to the
Agent, the LC Issuer and the Lender promptly on demand all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of the Transaction Documents and the transactions
contemplated thereby, including without limitation, the cost to audit the books,
records and procedures of the Borrower, reasonable fees and out-of-pocket
expenses of legal counsel for the LC Issuer, the Lender and the Agent with
respect thereto and with respect to advising the LC Issuer, the Lender and the
Agent as to their respective rights and remedies under this Agreement.  The
Borrower shall pay to the Agent promptly on demand any and all reasonable costs
and expenses of the Agent, the LC Issuer and the Lender, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.

 

ARTICLE XI

 

THE AGENT

 

Section 11.1.          Authorization and Action.  Each of the LC Issuer and the
Lender, on behalf of itself and its assigns, hereby designates and appoints PNC
to act as its agent and administrator under this Agreement and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto, including, without limitation, the
power to perfect all security interests granted under the Transaction Documents.

 

Section 11.2.          PNC and Affiliates.  PNC and its Affiliates may generally
engage in any kind of business with the Borrower, the Servicer, any Obligor, any
of their respective Affiliates

 

43

--------------------------------------------------------------------------------


 

and any Person who may do business with or own securities of any of the
foregoing, all as if PNC were not Agent and without any duty to account therefor
to the LC Issuer or the Lender.

 

ARTICLE XII

 

ASSIGNMENTS AND PARTICIPATIONS; REFINANCING

 

Section 12.1.          Successors and Assigns.  This Agreement shall be binding
upon each Borrower Party and their successors and assigns, and shall inure to
the benefit of the Agent, the LC Issuer and the Lender and the benefit of their
respective successors and assigns, including any subsequent holder of any of the
Loans.  No Borrower Party may assign any of its rights or obligations under any
Transaction Document without the written consent of each of the Agent, the LC
Issuer and the Lender.

 

Section 12.2.          Participants.  The Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made or the Commitment held by the
Lender at any time and from time to time to one or more other Persons; provided
that no such participation shall relieve the Lender of any of its obligations
under this Agreement, and, provided, further that no such participant shall have
any rights under this Agreement except as provided in this Section, and the
Agent shall have no obligation or responsibility to such participant.  Any
agreement pursuant to which such participation is granted shall provide that the
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower under this Agreement and the other Transaction Documents
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of the Transaction Documents, except that such
agreement may provide that the Lender will not agree to any modification,
amendment or waiver of the Transaction Documents that would reduce the amount of
or postpone any fixed date for payment of any Loan in which such participant has
an interest.  Any party to which such a participation has been granted shall
have the benefits of Article 10 (solely to the extent such cost or expense
accrues only after such participation is made) and Section 1.3 hereof.

 

Section 12.3.          Assignments.  (a) The Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)        Minimum Amounts.  (A) In the case of an assignment of the entire
remaining amount of the Commitment and the Loans or in the case of an assignment
to an Affiliate of the Lender, no minimum amount need be assigned; and (B) in
any case not described in subsection (a)(i)(A) of this Section, the aggregate
amount of the Commitment or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000, unless each of the Agent and, so long as no
Amortization Event has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

 

44

--------------------------------------------------------------------------------


 

(ii)             Proportionate Amounts.    Each partial assignment shall be made
as an assignment of a proportionate part of all of the Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)              Required Consents.

 

(a)          The consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Amortization Event has
occurred and is continuing at the time of such assignment or (y) such assignment
is to an Affiliate of the Lender (provided such assignment does not result in
any liability, cost or expense for which the Borrower is liable or must
reimburse or indemnify such assignee Lender pursuant to Section 10); and

 

(b)         the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not an Affiliate of the Lender.

 

(iv)             Assignment and Acceptance.     The parties to each assignment
shall execute and deliver to the Agent an Assignment and Acceptance.

 

(v)             No Assignment to Borrower or Parent.  No such assignment shall
be made to the Borrower or any of its Affiliates or Subsidiaries.

 

(vi)             No Assignment to Natural Persons.     No such assignment shall
be made to a natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 12.3(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of the Lender under this Agreement,
and the Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the Lender’s
rights and obligations under this Agreement, the Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 10.1
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by the Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with Section 12.2
hereof.

 

(b)       The Lender may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of the
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for the Lender as a party hereto; provided further, however, the
right of any such

 

45

--------------------------------------------------------------------------------


 

pledgee or grantee (other than any Federal Reserve Bank) to further transfer all
or any portion of the rights pledged or granted to it, whether by means of
foreclosure or otherwise, shall be at all times subject to the terms of this
Agreement.

 

Section 12.4.          Prohibition on Assignments by the Borrower Parties.  No
Borrower Party may assign any of its rights or obligations under this Agreement
without the prior written consent of  each of the Agent and the Lender.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1.          Waivers and Amendments.  No failure or delay on the part
of the Agent, the LC Issuer or the Lender in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy. 
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law.  Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.  No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 13.1.  The Lender, the LC Issuer, the Borrower and the Agent, may enter
into written modifications or waivers of any provisions of this Agreement.

 

Section 13.2.          Notices.  Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy, electronic mail or facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or telecopy numbers set forth on the signature pages hereof or at such
other address or telecopy number as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto.  Each such notice or
other communication shall be effective (a) if given by telecopy, upon the
receipt thereof, (b) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid,
(c) if given by electronic mail, upon sender’s receipt of an acknowledgment from
the intended recipient (such as by the “return receipt requested” function,
return e-mail or other written acknowledgment) or (d) if given by any other
means, when received at the address specified in this Section 13.2.  The
Borrower hereby authorizes the Agent to effect Loans and Interest Period and
Interest Rate selections based on telephonic notices made by any Person whom the
Agent in good faith believes to be acting on behalf of the Borrower.  The
Borrower agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an authorized officer of the Borrower; provided,
however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by the Agent,
the records of the Agent shall govern absent manifest error.

 

Section 13.3.          Protection of Agent’s Security Interest.  (a) The
Borrower agrees that from time to time, at its expense, it will promptly execute
and deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Agent may request, to perfect, protect or
more fully evidence the Agent’s security interest in the Pledged Assets and the
Letter

 

46

--------------------------------------------------------------------------------


 

of Credit Collateral, or to enable the Agent or the Lender to exercise and
enforce their rights and remedies hereunder; provided, however, that unless and
until an Amortization Event or an Unmatured Amortization Event has occurred, no
Borrower Party shall be required to take any actions to establish, maintain or
perfect the Borrower’s ownership interest in the Related Security other than the
filing of financing statements under the UCC of all appropriate jurisdictions. 
During the occurrence and continuance of an Unmatured Amortization Event or an
Amortization Event, the Agent may, or the Agent may direct the Borrower or the
Servicer to, notify the Obligors of Purchased Receivables, at the Borrower’s
expense, of the ownership or security interests of the Lender under this
Agreement.  During the occurrence and continuance of an Unmatured Amortization
Event or an Amortization Event, the Agent may direct the Borrower or the
Servicer to direct (and, if the Borrower or the Servicer fails to do so, the
Agent may direct) that payments of all amounts due or that become due under any
or all Purchased Receivables be made directly to an account specified by the
Agent or its designee which may be an account of the Agent or its designee.  The
Borrower or the Servicer (as applicable) shall, at the Agent’s request, withhold
the identities of the Agent and the Lender in any such notification.

 

(b)             If any Borrower Party fails to perform any of its obligations
hereunder, the Agent, the LC Issuer or the Lender may (but shall not be required
to) upon notice to such Borrower Party perform, or cause performance of, such
obligations, and the Agent’s, the LC Issuer’s or the Lender’s costs and expenses
incurred in connection therewith shall be payable by the Borrower as provided in
Section 10.3.  Each Borrower Party (i) irrevocably authorizes and appoints the
Agent as its attorney-in-fact, at any time and from time to time in the sole
discretion of the Agent, to execute on behalf of the Borrower as debtor and to
file financing statements and other filing or recording documents necessary or
desirable in the Agent’s sole discretion, in such offices and in such form,
including carbon, photographic or other reproduction, as the Agent reasonably
determines appropriate to perfect or maintain the perfection and priority of
Agent’s interest in the Purchased Receivables and Related Security (including
any amendments thereto, or continuation or termination statements thereof)
including, without limitation, financing statements naming Borrower as debtor
and describing the collateral as “all assets” or “all personal property of the
debtor, whether now owned and existing or hereafter arising or acquired”,
(ii) acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Purchased Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Agent, consenting to the form and substance of such
filing or recording document, and (iii) approves, authorizes and ratifies any
filings or recordings made by or on behalf of the Agent in connection with the
perfection of the security interests in favor of the Borrower or the Agent.  The
appointment of Agent as attorney-in-fact as described herein is coupled with an
interest and is irrevocable.

 

Section 13.4.        Confidentiality.  (a) Each of the Borrower Parties shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of any confidential or proprietary information with respect to
the Agent, the LC Issuer and the Lender and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that the Borrower Parties and their
respective officers and employees may disclose such information to such Borrower
Party’s directors, external accountants and attorneys and in accordance with any

 

47

--------------------------------------------------------------------------------


 

applicable law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceeding (whether or not having the
force or effect of law).

 

(b)             Anything herein to the contrary notwithstanding, the Borrower
Parties hereby consent to the disclosure of any nonpublic information with
respect to it (i) to the Agent, the LC Issuer or the Lender by each other, and
(ii) by the Agent, the LC Issuer or the Lender to any prospective or actual
assignee or participant of any of them and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
that each such Person is informed of the confidential nature of such information
and the Agent receives a confidentiality agreement from the recipients of such
information on terms comparable to those required of the Lender, the LC Issuer
and the Agent hereunder with respect to such disclosed information.  In
addition, the Lender, the LC Issuer and the Agent may disclose any such
nonpublic information in accordance with any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

 

(c)             The Lender, the LC Issuer and the Agent shall each maintain and
shall cause each of its employees and officers to maintain the confidentiality
of any confidential or proprietary information with respect to the Originator,
the Obligors and their respective businesses obtained by it in connection with
the due diligence evaluations, structuring, negotiating and execution of the
Transaction Documents, and the consummation of the transactions contemplated
herein and any other activities of the Lender, the LC Issuer or the Agent
arising from or related to the transactions contemplated herein provided,
however, that each of the Lender, the LC Issuer and the Agent and its employees
and officers shall be permitted to disclose such confidential or proprietary
information:  (i) to the other Secured Parties, (ii) to any prospective or
actual assignee or participant of the Lender, the Agent or the other Secured
Parties who execute a confidentiality agreement for the benefit of the
Originator and the Borrower on terms comparable to those required of the Lender,
the LC Issuer and the Agent hereunder with respect to such disclosed
information, (iii) to any rating agency, provider of a surety, guaranty or
credit or liquidity enhancement to the Lender, (iv) to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, and (v) to
the extent required pursuant to any applicable law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings with competent jurisdiction (whether or not having the force or
effect of law).

 

(d)             Notwithstanding any other express or implied agreement to the
contrary contained herein, the parties agree and acknowledge that each of them
and each of their employees, representatives, and other agents may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to any of them relating to such tax
treatment and tax structure, except to the extent that confidentiality is
reasonably necessary to comply with U.S. federal or state securities laws.  For
purposes of this paragraph, the terms “tax treatment” and “tax structure” have
the meanings specified in Treasury Regulation section 1.6011-4(c).

 

48

--------------------------------------------------------------------------------


 

Section 13.5.          Limitation of Liability.  Except with respect to any
claim arising out of the willful misconduct or gross negligence of the Lender,
the LC Issuer or the Agent, no claim may be made by a Borrower Party or any
other Person against the Lender, the LC Issuer or the Agent or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Borrower Parties hereby waive,
release, and agree not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

Section 13.6.          No Recourse Against the Lender.  The obligations of the
Lender under this Agreement are solely the obligations of the Lender.  No
recourse shall be had for any obligation, covenant or agreement (including,
without limitation, the payment of any amount owing in respect to this Agreement
or the payment of any Fee hereunder or for any other obligation or claim)
arising out of or based upon this Agreement or any other agreement, instrument
or Transaction Document entered into pursuant hereto or in connection herewith
against any member, employee, officer, director, manager, Agent or organizer of
the Lender, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise.

 

Section 13.7.          CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW AND EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
OWNERSHIP INTEREST OF BORROWER OR THE SECURITY INTEREST OF THE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

Section 13.8.          CONSENT TO JURISDICTION.  EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY BORROWER PARTY AGAINST
THE AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE AGENT OR ANY SECURED
PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
BORROWER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
NEW YORK, NEW YORK.

 

49

--------------------------------------------------------------------------------


 

Section 13.9.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
BORROWER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Section 13.10.          Integration; Binding Effect; Survival of Terms. 
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(b)     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by the Borrower Parties pursuant
to Article V, (ii) the indemnification and payment provisions of Article X, and
the provisions of Section 13.4 through and including Section 13.8 shall be
continuing and shall survive any termination of this Agreement.

 

Section 13.11.          Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by fax or other means of electronic transmission shall be
effective as delivery of a manually executed counterpart of a signature page to
this Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 13.12.          Characterization; Security Interest.  (a) It is the
intention of the parties hereto that each Loan hereunder shall constitute and be
treated as a secured loan.  The Borrower shall be liable to the Lender and the
Agent for all representations, warranties, covenants and indemnities made by the
Borrower pursuant to the terms of this Agreement, and (ii) the transaction
contemplated by this Agreement do not constitute and are not intended to result
in an assumption by the Lender or the Agent or any assignee thereof of any
obligation of the Borrower or the Originator or any other person arising in
connection with the Purchased Receivables, the Related Security, or the related
Contracts, or any other obligations of the Borrower or the Originator.  It is
the intention of the parties hereto that for federal, state and local income and

 

50

--------------------------------------------------------------------------------


 

franchise tax purposes the Lender’s acquisition of its interest in the Purchased
Receivables, Related Security and Collections shall be treated as a secured loan
by the Lender to the Borrower, and each party hereto agrees to characterize all
Loans hereunder as secured loans on all tax returns filed by such party.

 

(b)     In addition to any security interest or other interest which the Agent
or the Secured Parties may from time to time acquire pursuant hereto, the
Borrower hereby grants to the Agent for the benefit of the Secured Parties a
valid security interest in all of the Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (i) all Purchased
Receivables now existing or hereafter arising, (ii) the Collections as and when
received, (iii) each Lock-Box and each Segregated Account, (iv) each Collection
Account, (v) all Related Security, (vi) all other rights of the Borrower and
payments relating to such Purchased Receivables, (vii) all proceeds of the
foregoing, (viii) the Borrower’s right, title and interest in, to and under the
Receivables Sale Agreement and (ix) all other assets of the Borrower (other
than, in all cases, the Letter of Credit Collateral) (collectively, the
“Collateral”) prior to all other liens on and security interests therein to
secure the prompt and complete payment of the Aggregate Unpaids.  The Agent, on
behalf of the Secured Parties, shall have, in addition to the rights and
remedies that it may have under this Agreement, all other rights and remedies
provided to a secured creditor under the applicable UCC and other applicable
law, which rights and remedies shall be cumulative.

 

(c)     In addition to any security interest or other interest which the Agent
or the LC Issuer may from time to time acquire pursuant hereto, the Borrower
hereby grants to the Agent for the benefit of the LC Issuer a valid security
interest in all of the Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under (i) the Letter of Credit Collateral
Account and all funds on deposit therein, together with all certificates and
instruments, if any, from time to time evidencing such accounts and funds on
deposit;  (ii) all products and proceeds (including, without limitation,
insurance proceeds) of, and additions, improvements and accessions to, and books
and records describing or used in connection with, all and any of the property
described above (items (i) and (ii) are collectively referred to as the “Letter
of Credit Collateral”) prior to all other liens on and security interests
therein to secure the prompt and complete payment of the LC Obligations.  The
Agent, on behalf of the LC Issuer, shall have, in addition to the rights and
remedies that it may have under this Agreement, all other rights and remedies
provided to a secured creditor under the applicable UCC and other applicable
law, which rights and remedies shall be cumulative.

 

Section 13.13. Existing Letters of Credit.      On the Closing Date, (i) each
Existing Letter of Credit, to the extent outstanding, shall be automatically and
without further action by the parties thereto shall be deemed to be Letters of
Credit issued pursuant to Section 1.6 and subject to the provisions thereof, and
for this purpose the fees specified in Section 1.6 shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such Existing Letters of
Credit) as if such Existing Letters of Credit had been issued on the Closing
Date, (ii) the face amount of such Existing Letters of Credit shall be included
in the calculation of LC Obligations and (iii) all liabilities of the Borrower,
with respect to such Existing Letters of Credit shall constitute Recourse
Obligations.

 

51

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

 

 

ABF FREIGHT FUNDING LLC

 

 

 

By: ABF Freight System, Inc., its sole member

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Asst. Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention: Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@Arkbest.com

 

 

 

 

with a copy to:

 

Attention:

Michael Johns

 

E-mail:

MJohns@Arkbest.com

 

--------------------------------------------------------------------------------


 

 

ABF FREIGHT SYSTEM, INC.

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Asst. Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention: Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@Arkbest.com

 

2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as the Lender, the LC Issuer, and as the Agent

 

 

 

 

 

By:

/s/ Mark S Falcione

 

 

Name:

Mark S Falcione

 

 

Title:

Senior Vice President

 

 

 

Address:

 

 

 

PNC Bank, National Association

 

Three PNC Plaza

 

225 Fifth Avenue

 

Pittsburgh, Pennsylvania 15222-2724

 

Attention: Mark Falcione

 

Phone:

(412) 762-7325

 

Fax:

(412) 762-9184

 

E-mail:

mark.falcione@pnc.com

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement and the Exhibits and Schedules thereto, the following
terms shall have the meanings set forth in this Exhibit I (such meanings to be
equally applicable to both the singular and plural forms of the terms defined). 
If a capitalized term is used in the Agreement, or any Exhibit or Schedule
thereto, and is not otherwise defined therein or in this Exhibit I, such term
shall have the meaning assigned thereto in Exhibit I to the Receivables Sale
Agreement (hereinafter defined):

 

“ABF”  As defined in the preamble to this Agreement.

 

“Accounts Receivable Turnover Ratio” As of any Cut-Off Date, the ratio computed
by dividing (a) the aggregate amount of Credit Sales during the 12 Calculation
Periods ending on such Cut-Off Date by (b) the average of the aggregate
Outstanding Balance of all Receivables as of the last 12 Cut-Off Dates.

 

“Adjusted Leverage Ratio” The ratio, determined as of the end of each fiscal
quarter of the Parent for the then most-recently ended four (4) fiscal quarters,
of (i) Consolidated Adjusted Funded Indebtedness to (ii) Consolidated EBITDAR.

 

“Advances Outstanding” On any day, the aggregate principal amount of all Loans
and LC Advances outstanding on such day, after giving effect to all repayments
of Loans and LC Advances and the making of new Loans or LC Advances on such day.

 

“Adverse Claim” A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person, provided, however, that the following shall not constitute “Adverse
Claims” (a) liens imposed by law for taxes that are not yet due or are being
contested in good faith in appropriate proceedings, or (b) judgment liens and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue or are being contested in good faith in
appropriate proceedings.

 

“Affiliate” With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” As defined in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Agent’s Account” Agent’s Account at PNC Bank, National Association, Account
#130760016803, ABA No. 043000096, Account Name: Commercial Loans, Reference: 
ABF Freight Funding, LLC.

 

“Aggregate Loan Amount”  On any date of determination, the aggregate principal
amount of all Loans from time to time outstanding hereunder.

 

“Aggregate Prepayment”  As defined in Section 1.3(a).

 

“Aggregate Unpaids” At any time, an amount equal to the sum of (i) the Aggregate
Loan Amount, plus (ii) the aggregate LC Amounts, plus (iii) all Recourse
Obligations (whether due or accrued) at such time.

 

“Agreement” This Receivables Loan Agreement, as it may be amended or modified
and in effect from time to time.

 

“Alternate Base Rate” For any day, the rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Effective Rate, plus (b) the Applicable
Margin.  For purposes of determining the Alternate Base Rate for any day,
changes in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the date of each such change.

 

“Amortization Date” The earliest to occur of (i)  the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to a Borrower
Party, (ii) the Business Day specified in a written notice from the Agent
following the occurrence of any other Amortization Event, and (iii) the date
which is ten (10) Business Days after the Agent’s receipt of written notice from
the Borrower that it wishes to terminate the facility evidenced by this
Agreement.

 

“Amortization Event” As defined in Article IX.

 

“Applicable Margin” As defined in the Fee Letter.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 12.3 hereof), and accepted by the Agent, in substantially
the form of Exhibit X or any other form approved by the Agent.

 

“Authorized Officer” With respect to any Person, its president, chief executive
officer, general counsel, corporate controller, treasurer or chief financial
officer; provided, however, in the case of Borrower, the Authorized Officers
shall be the president, chief executive, general counsel, corporate controller,
treasurer or chief financial officer of the Originator.

 

“Available Liquidity”  The sum of (i) unencumbered cash, cash equivalents and
temporary investments of the Parent and its Subsidiaries, plus (ii) the
difference of (x) the

 

5

--------------------------------------------------------------------------------


 

Facility Limit minus (y) Credit Exposure (after curing any Borrowing Base
Deficiency), plus (iii) any unused availability of the Parent under any other
revolving liquidity facility of the Parent (if any).

 

“Borrower” As defined in the preamble to this Agreement.

 

“Borrower Parties” As defined in the preamble to this Agreement.

 

“Borrowing Base Deficiency” As defined in Section 1.3(b).

 

“Borrowing Date” Each Business Day on which a Loan is made hereunder.

 

“Borrowing Request” As defined in Section 1.2.

 

“Broken Funding Costs” For any LIBO Loan that: (i) does not become subject to an
Aggregate Prepayment following the delivery of any Prepayment Notice with
respect to such LIBO Loan or (ii) is terminated prior to the date on which the
Interest Period ends; an amount equal to the excess, if any, of (A) the Interest
that would have accrued during the remainder of the Interest Period determined
by the Agent to relate to such Loan subsequent to the date of such reduction or
termination (or in respect of clause (i) above, the date such Aggregate
Prepayment was designated to occur pursuant to the Prepayment Notice) of the
Loan if such reduction or termination had not occurred or such Prepayment Notice
had not been delivered, over (B) the Interest actually accrued during the
remainder of such Interest Period on such Loan.

 

“Business Day” Any day on which banks are not authorized or required to close in
New York, New York or Pittsburgh, Pennsylvania, and The Depository Trust Company
of New York is open for business, and, if the applicable Business Day relates to
any computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

 

“Calculation Period”  A calendar month.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Canadian Obligors”  An Obligor who has agreed to pay for a Receivable at a
location in Canada.

 

“Cash-Collateral Amount”  With respect to any portion of the LC Obligations
which is required to be “Cash-Collateralized”, an amount equal to 100% of such
portion of the LC Obligations.

 

“Cash-Collateralize”  To pledge and deposit immediately available funds into the
Letter of Credit Collateral Account, as collateral for the LC Obligations, the
Cash-Collateral Amount as security for the portion of the LC Obligations being
collateralized

 

6

--------------------------------------------------------------------------------


 

pursuant to documentation in form and substance reasonably satisfactory to the
Agent and the LC Issuer.

 

“CBA”  The Collective Bargaining Agreement effective April 1, 2008 through
March 31, 2013 between the International Brotherhood of Teamsters and ABF, as
the same may be amended, modified or restated.

 

“CBA Liquidity Period”  The period commencing on the seventh (7th) day prior to
any CBA Maturity Date and ending upon the extension of such existing CBA or upon
ratification of a subsequent collective bargaining agreement between the
International Brotherhood of Teamsters and ABF which replaces the CBA in
existence on the Closing Date.

 

“CBA Maturity Date”  The date on which the CBA expires.  As of the Closing Date
the CBA Maturity Date is March 31, 2013.

 

“Change of Control” (i) (a)  A change in control is reported by the Parent in
response to either Item 6(e) of Schedule 14A of Regulation 14A promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (b) any
“person” or “group” (as such terms are used in Section 13(d) and
Section 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator or any such plan) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of voting capital stock of the Parent (or
securities convertible into or exchangeable for such capital stock) representing
the Control Percentage or more of the combined voting power of the Parent’s then
outstanding capital stock, (ii) the Parent ceases to own 100% of the outstanding
shares of voting stock of the Originator, or (iii) the Originator ceases to own
100% of the outstanding shares of voting stock of the Borrower.

 

“Charge-Offs” All Receivables that are written off by the Servicer or should, in
accordance with the Credit and Collection Policy, be written off as
uncollectible.

 

“Closing Date” June 15, 2012.

 

“Collateral” As defined in Section 13.12(b).

 

“Collection Account” Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
which is listed on Exhibit IV (as the same may be updated from time to time in
accordance with Section 7.1(m) hereof) and which is in the name of the Borrower
and subject to a Collection Account Agreement at all times on and after the date
hereof, including the Master Collection Agreement.

 

7

--------------------------------------------------------------------------------


 

“Collection Account Agreement” An agreement in form reasonably acceptable to the
Agent among the Originator, the Servicer and/or the Borrower, the Agent and a
Collection Bank establishing control over a Collection Account.

 

“Collection Bank” At any time, any of the banks holding one or more Collection
Accounts.

 

“Collection Notice” A notice in substantially the form attached to a Collection
Account Agreement from the Agent to a Collection Bank.

 

“Collections” With respect to any Receivable, all cash collections and other
cash proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.

 

“Commitment” As defined in Section 1.1.

 

“Concentration Limit”

 

(a)                             For any Special Obligor, 8.0% of the aggregate
Outstanding Balance of all Eligible Receivables.

 

(b)                            For any Obligor who is not a Special Obligor but
is a Rated Obligor, 2.5% of the aggregate Outstanding Balance of all Eligible
Receivables.

 

(c)                             For any Obligor who is not a Special Obligor or
a Rated Obligor, 2.0% of the aggregate Outstanding Balance of all Eligible
Receivables.

 

(d)                            For all Canadian Obligors in the aggregate, 5.0%
of the aggregate Outstanding Balance of all Eligible Receivables.

 

“Consolidated Adjusted Funded Indebtedness” As defined in the Term Loan
Agreement.

 

“Consolidated EBITDAR” As defined in the Term Loan Agreement.

 

“Contingent Obligation” Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person,
other than a Pension Plan Obligation, or agrees to maintain the net worth or
working capital or other financial condition of any other Person, or otherwise
assures any creditor of such other Person against loss, including, without
limitation, any comfort letter, operating agreement, take-or-pay contract or
application for a letter of credit.

 

8

--------------------------------------------------------------------------------


 

“Contract” With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.

 

“Control Percentage”  With respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the board of directors (or individuals or body or group of individuals
performing the same or substantially similar functions as the board of directors
of a corporation) of such Person.

 

“Controlled Group”  All members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Credit and Collection Policy” Each Borrower Party’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof, as modified from time to time in accordance with this Agreement.

 

“Credit Exposure”  On any date of determination, the Aggregate Loan Amount from
time to time outstanding hereunder plus the outstanding LC Obligations minus the
funds on deposit in the Letter of Credit Collateral Account to
Cash-Collateralize the LC Obligations.  In computing the amount of Credit
Exposure, in connection with a Loan the proceeds of which will be used to
finance an LC Advance pursuant to Section 1.6(d)(ii), the Borrower need not
count both the principal amount of such LC Advance and the amount of such Loan.

 

“Credit Extension”  The making of a Loan or the issuance of a Letter of Credit,
as applicable.

 

“Credit Sales” For any Calculation Period, the aggregate amount of all
Receivables with credit terms of any kind originated or purchased by the
Originator during such Calculation Period.

 

“Cut-Off Date” The last day of a Calculation Period.

 

“Days Sales Outstanding Ratio” On any date of determination, the ratio computed
as of the most recent Cut-Off Date by dividing (a) 360 by (b) the Accounts
Receivable Turnover Ratio for the Calculation Period ending on such Cut-Off
Date.

 

“Deemed Collections” Collections deemed received by the Borrower under
Section 1.4.

 

“Default Rate” For any day, the rate per annum equal to the sum of (a) the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate, plus (b) 3.0%.  For purposes of
determining the Default

 

9

--------------------------------------------------------------------------------


 

Rate for any day, changes in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the date of each such change.

 

“Default Ratio” As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (i) the aggregate amount (without double-counting) of
Receivables which became Defaulted Receivables or Charge-Offs during the
Calculation Period that includes such Cut-Off Date, by (b) Credit Sales for the
Calculation Period occurring four (4) months prior to the Calculation Period
ending on such Cut-Off Date.

 

“Defaulted Receivable” A Receivable: (i) as to which the Obligor thereof has
suffered an Event of Bankruptcy; (ii) which is a Charge-Off; or (iii) as to
which any payment, or part thereof, remains unpaid for 120 days or more from the
date of billing applicable to such payment.

 

“Delinquency Ratio” As of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables that were Delinquent Receivables as of such Cut-Off Date, by
(ii) the Outstanding Balance of all Receivables as of such Cut-Off Date.

 

“Delinquent Receivable” A Receivable (i) as to which any payment, or part
thereof, remains unpaid for 90 days or more from the date of billing applicable
to such payment and (ii) which does not constitute a Defaulted Receivable.

 

“Dilution” The amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4, provided, that Dilution
shall not include the amount of any write-down, reserve or other reduction due
to a Receivable subsequently becoming a Defaulted Receivable on account of the
insolvency, bankruptcy, lack of credit worthiness or financial inability to pay
off such Defaulted Receivable of the applicable Obligor.

 

“Dilution Horizon Ratio” As of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate Credit Sales for the
Calculation Period ending on such Cut-Off Date, by (ii) the Net Pool Balance as
of such Cut-Off Date.

 

“Dilution Ratio” As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (i) the total amount of decreases in Outstanding Balance of
Receivables due to Dilution during the Calculation Period ending on such Cut-Off
Date, by (ii) the Credit Sales for the Calculation Period ending on the previous
Cut-Off Date.

 

“Dilution Reserve” On any date of determination, computed as of the most recent
Cut-Off Date, the product (expressed as a percentage) of (a) the sum of (i) the
product of (x) the Stress Factor times (y) the Expected Dilution Ratio, plus
(ii) the Dilution Volatility Component, times (b) the Dilution Horizon Ratio.

 

“Dilution Spike Rate” The highest Dilution Ratio over the past 12 Calculation
Periods.

 

10

--------------------------------------------------------------------------------


 

“Dilution Volatility Component” The product (expressed as a percentage) of
(i) the positive difference (if any) between (A) the Dilution Spike Rate and
(B) the Expected Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the Dilution Spike Rate and the denominator of which is the Expected
Dilution Ratio.

 

“Eligible Assignee” A commercial bank having a combined capital and surplus of
at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody’s.

 

“Eligible Receivable” At any time, a Receivable:

 

(i)                                     the Obligor of which (A) if a natural
person, is a resident of the United States or Canada, or, if a corporation or
other business organization, is organized under the laws of the United States or
Canada or any political subdivision thereof, or is any other business
organization that has a significant presence in the United States or Canada, and
has agreed to pay for such Receivable at a location in the United States or
Canada, and (B) is not an Affiliate of any of the parties hereto;

 

(ii)                                  that arises under a Contract;

 

(iii)                               which is not a Defaulted Receivable and is
not a Delinquent Receivable;

 

(iv)                              which is not a Government Receivable;

 

(v)                                 which by its terms is due and payable within
30 days of the date of billing therefore, provided, however, any Receivable
which by its terms is due and payable within 31-60 days of the date of billing
therefore may be considered an “Eligible Receivable” so long as such Receivables
satisfies all of the other criteria set forth in this definition of “Eligible
Receivable” and the Outstanding Balance of such Receivable, when added to the
Outstanding Balance of all other Receivables which are due and payable within
31-60 days of the date of billing therefore, would not cause the Outstanding
Balance of Receivables which are due and payable within 31-60 days of the date
of billing therefore to exceed 50% of the aggregate Outstanding Balance of all
Eligible Receivables;

 

(vi)                              which is an “account” within the meaning of
Section 9-102(a)(2) of the UCC of all applicable jurisdictions;

 

(vii)                           which is denominated and payable only in
(a) U.S. Dollars in the United States or Canada or (b) Canadian Dollars in
Canada;

 

(viii)                        which arises under a Contract which, together with
such Receivable, is in full force and effect and constitutes the legal, valid
and binding

 

11

--------------------------------------------------------------------------------


 

obligation of the related Obligor enforceable against such Obligor in accordance
with its terms;

 

(ix)                                which arises under a Contract that contains
an obligation to pay a specified sum of money, contingent only upon the
provision of services or the use of equipment by the Originator or FreightValue;

 

(x)                                   which, together with the Contract related
thereto, does not contravene any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation except any such contravention or violation which does not
have an adverse effect on the Receivables;

 

(xi)                                which satisfies all applicable requirements
of the Credit and Collection Policy;

 

(xii)                             which was generated in the ordinary course of
the Originator’s or FreightValue’s business and is documented consistent with
the Originator’s or FreightValue’s standard administration and documentation
policies and procedures;

 

(xiii)                          which arises from the provision of services or
the use of equipment, to the related Obligor by the Originator or FreightValue,
and except for incidental amounts, not from the provision of services by any
other Person (in whole or in part);

 

(xiv)                         which is not subject to any current dispute, right
of rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
Originator or FreightValue or any other Adverse Claim;

 

(xv)                            as to which the Originator or FreightValue has
satisfied and fully performed all obligations on its part with respect to such
Receivable required to be fulfilled by it, and no further action is required to
be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor (excluding warranty obligations for which no claim
exists);

 

(xvi)                         as to which each of the representations and
warranties contained in Section 5.1(g), Section 5.1(i), Section 5.1(j),
Section 5.1(r), Section 5.1(s), and Section 5.1(t) is true and correct;

 

(xvii)                      all right, title and interest to and in which has
been validly transferred by the Originator directly to the Borrower under and in
accordance with the Receivables Sale Agreement, and the Borrower has good and
marketable

 

12

--------------------------------------------------------------------------------


 

title thereto free and clear of any Adverse Claim (other than as created by the
Transaction Documents);

 

(xviii)                   which is not owing from an Obligor as to which more
than 25% of the balance of all Receivables for which such Obligor is obligated
remain unpaid for 90 or more days past the date of billing;

 

(xix)                           the Obligor of which at the time the Receivable
was initially pledged to the Agent (on behalf of the Secured Parties) has not,
as a result of a deterioration of such Obligor’s financial condition or
creditworthiness, been required by the Originator or FreightValue at any time
during the immediately preceding 12 months for a period of more than 30 days to
pay for services rendered on a cash basis;

 

(xx)                              the Obligor of which is not the Obligor on any
Receivables which have been sold or pledged to any person other than the
Borrower or, in the case of Receivables acquired by the Originator from
FreightValue, the Originator; and

 

(xxi)                           with respect to which the Servicer is in
possession of the related Contract file, or in the case of electronic purchases,
the applicable computer data files, with respect to such Receivable.

 

“ERISA” The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” Any trade or business (whether or not incorporated) under
common control with the Parent within the meaning of Section 414(b) or (c) of
the Tax Code (and Sections 414(m) and (o) of the Tax Code for purposes of
provisions relating to Section 412 of the Tax Code).

 

“Event of Bankruptcy” Shall be deemed to have occurred with respect to a Person
if either:

 

(i)                                     a case or other proceeding shall be
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or

 

13

--------------------------------------------------------------------------------


 

(ii)                                  such Person shall commence a voluntary
case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee (other than a trustee under a deed
of trust, indenture or similar instrument), custodian, sequestrator (or other
similar official) for, such Person or for any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or shall be
adjudicated insolvent, or admit in writing its inability to pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors shall vote to implement any of the foregoing.

 

“Event of Default” Any Amortization Event described in Sections 9.1(a)-(g),
Section 9.1(k) (only if such Amortization Event arises due to an event of the
type described in clause (ii) or (iii) of the definition of “Change of
Control”), Section 9.1(l), Sections 9.1(n)-(r), or Section 9.1(t).

 

“Excess Concentration Amount” At any time with respect to any Obligor or group
of Obligors described in the definition of “Concentration Limit”, the amount, if
any, by which the aggregate Outstanding Balance of all Eligible Receivables of
such Obligor or group of Obligors exceeds the Concentration Limit applicable to
such Obligor or group of Obligors at such time.

 

“Exchange Rate” means, as of any date of determination with respect to a
Receivable denominated in Canadian Dollars, the amount of such currency
specified by the Servicer as the amount of Canadian Dollars that would be
required to purchase a U.S. Dollar based on the foreign exchange market for
Canadian Dollars in the most recent Monthly Report or Weekly Report delivered
hereunder that demonstrated that the Net Pool Balance exceeded the sum of the
Credit Exposure plus the Required Reserve.

 

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule B attached hereto.

 

“Expected Dilution Ratio” At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.

 

“Facility Account” The Borrower’s account no. 2440384 at First National Bank of
Fort Smith.

 

“Facility Limit” $75,000,000.

 

“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) June 15, 2015.

 

“Federal Bankruptcy Code” Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” Means, for any day the greater of (i) the average
rate per annum as determined by PNC at which overnight Federal funds are offered
to PNC for such day by major banks in the interbank market, and (ii) if PNC is
borrowing overnight funds from a Federal Reserve Bank that day, the average rate
per annum at which such overnight borrowings are made on that day.  Each
determination of the Federal Funds Effective Rate by PNC shall be conclusive and
binding on the Borrower except in the case of manifest error.

 

“Fee Letter” That certain letter agreement dated as of the date hereof among the
Borrower, ABF, the Lender and the Agent, as it may be amended, restated or
otherwise modified and in effect from time to time.

 

“Final Payout Date” The date on which all Aggregate Unpaids have been paid in
full and the Facility Limit has been reduced to zero.

 

“Finance Charges” With respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“FreightValue” Freight Value, Inc., a subsidiary of the Parent.

 

“GAAP” Generally accepted accounting principles in effect in the United States
of America as in effect from time to time.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Transaction Document, and either any Borrower Party, Agent or the Lender
shall so request, the Agent, the Lender and each Borrower Party affected shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) each Borrower Party
shall provide to the Agent and the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

“Government Receivable” A Receivable as to which the Obligor is any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government including
any authority or other quasi-governmental entity established to perform any of
such functions.

 

“Indebtedness” Of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, which shall include,
but not be limited to all Pension Plan Obligations), (iii) obligations, whether
or not assumed, secured by liens or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or

 

15

--------------------------------------------------------------------------------


 

other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, and (vii) Contingent
Obligations.

 

“Indemnified Amounts” As defined in Section 10.1.

 

“Indemnified Party” As defined in Section 10.1.

 

“Independent Manager”  A Manager of the Borrower who (i) shall not have been at
the time of such Person’s appointment or at any time during the preceding five
years, and shall not be as long as such Person is a manager of the Borrower,
(A) a Manager, officer, employee, partner, shareholder, member, manager or
Affiliate of any of the following Persons (collectively, the “Independent
Parties”): Servicer, Originator, or any of their respective Subsidiaries or
Affiliates (other than Borrower), (B) a supplier to any of the Independent
Parties, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any Manager, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent Manager for
a corporation or limited liability company whose charter documents required the
unanimous consent of all independent Managers or managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy,
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities, and (iv) is reasonably
acceptable to the Agent as evidenced in a writing executed by the Agent.

 

“Interest” For each Interest Period relating to a Loan, an amount equal to the
product of the applicable Interest Rate for such Loan multiplied by the
principal amount of such Loan for each day elapsed during such Interest Period,
annualized on (i) a 360 basis for Interest accruing at the LIBO Rate, or (ii) a
365 or 366 day basis, as applicable, for Interest accruing at the Alternate Base
Rate.

 

“Interest Period”  With respect to any Loan:

 

(a)                             for any Loan accruing Interest at the Alternate
Base Rate, (i) the period commencing on the date of the initial funding of such
Loan and ending on, but excluding, the next following Settlement Date; and
thereafter, (ii) each period commencing on, and including, a Settlement Date and
ending on, but excluding, the next following Settlement Date;

 

(b)                            for any LIBO Loan, the period commencing on the
date on which such LIBO Loan is funded under the Agreement or the date on which
any Loan bearing interest at the Alternate Base Rate commences bearing interest
at the LIBO Rate and ending on the last day of the period selected by a Borrower
pursuant to the provisions

 

16

--------------------------------------------------------------------------------


 

below and Section 1.2 or Section 4.3 of the Agreement and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below and Section 1.2 or Section 4.3 of the
Agreement.  The duration of each such Interest Period shall be 28 days, one
month, or such other period which does not exceed 35 days as may be mutually
agreeable to the Agent and the Borrower, in each case as the Borrower may, upon
notice received by the Agent not later than 12:00 noon (Pittsburgh, Pennsylvania
time) on the third Business Day prior to the first day of such Interest Period
select (except as otherwise provided in Section 1.2 and Section 4.3 of the
Agreement (as applicable)); provided, however, that:

 

(i)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(ii)   any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(iii)  no Interest Period with respect to any LIBO Loan shall extend beyond the
scheduled Facility Termination Date.

 

“Interest Rate” With respect to each Loan, the LIBO Rate, the Alternate Base
Rate or the Default Rate, as applicable.

 

“Interest Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, (ii) the Prime Rate as of the immediately
preceding Cut-Off Date, (iii) the highest Days Sales Outstanding Ratio for the
most recent 12 Calculation Periods, and (iv) 1/360.

 

“LC Advance”  Any drawing by the beneficiary under a Letter of Credit issued by
the LC Issuer which has not been reimbursed pursuant to Section 1.6(d)

 

“LC Amounts”  As defined in Section 1.6(d).

 

“LC Issuer” PNC National Association, in its capacity as issuer of the Existing
Letters of Credit and Letters of Credit hereunder and any successor thereto.

 

“LC Obligations”  At any time, the sum, without duplication, of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate principal amount of unreimbursed LC Advances as of
such date.  For purposes

 

17

--------------------------------------------------------------------------------


 

of determining the undrawn and unexpired amount of a Letter of Credit at any
time hereunder, such amount shall be deemed to be the maximum stated amount
(including any automatic increases provided by its terms) of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“Lender” As defined in the preamble to this Agreement.  For the avoidance of
doubt, the LC Issuer shall constitute a “Lender” with respect to the repayment
of LC Advances by the Borrower for all purposes hereunder.

 

“Lender Reimbursement Payment” As defined in Section 1.6(d).

 

“Letter of Credit”  Collectively, letters of credit issued pursuant to
Section 1.6 and the Existing Letters of Credit deemed to be Letters of Credit
issued hereunder pursuant to Section 13.13.

 

“Letter of Credit Collateral”  As defined in Section 13.12(c).

 

“Letter of Credit Collateral Account”  A segregated cash collateral account at
the LC Issuer in the LC Issuer’s name established at any time after the date of
this Agreement at the LC Issuer’s request that is under the exclusive control of
the LC Issuer.

 

“Letter of Credit Issuance Fee”  As defined in the Fee Letter.

 

“Letter of Credit Request”  A request by the Borrower for the issuance of a
Letter of Credit pursuant to Section 1.6(b) and substantially in the form
attached hereto as Exhibit II-B.

 

“LIBO Loan” Any Loan bearing interest at a LIBO Rate.

 

“LIBO Rate” For any Interest Period with respect to a LIBO Loan, the rate per
annum determined on the basis of (i) the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the principal amount of such Loan
offered for a term comparable to such Interest Period, which rates appear on the
Reuters Screen LIBOR01 Page (or any successor page) effective as of 11:00 A.M.,
London time, two Business Days prior to the first day of such Interest Period
(the “Rate Setting Day”) or if such rate is unavailable, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent) based on
the rates at which deposits in U.S. dollars for one month are displayed on
page “LIBOR” of the Reuters Screen as of 11:00 a.m. (London time) on the Rate
Setting Day (it being understood that if at least two (2) such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates),
provided that if no such offered rates appear on such pages, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Agent, at approximately
10:00 a.m. (Pittsburgh, Pennsylvania time), two Business Days prior to the first
day of such Interest Period, for deposits in U.S. dollars offered by

 

18

--------------------------------------------------------------------------------


 

leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of the Loan, divided by (ii) one minus
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Interest Period plus (iii) the Applicable Margin.

 

“Loan”  Any amount disbursed as principal by Lender to Borrower under this
Agreement.

 

“Lock-Box” Each locked postal box with respect to which a Collection Bank or a
Segregated Account Bank has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables and which is listed
on Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof).

 

“Loss Horizon Ratio” As of any Cut-Off Date, the ratio (expressed as a decimal)
computed by dividing (a) the aggregate Credit Sales for the four (4) most recent
Calculation Periods (including the Calculation Period ending on such Cut-Off
Date), by (b) the Net Pool Balance as of such Cut-Off Date.

 

“Loss Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, times (ii) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (iii) the Loss Horizon Ratio as of the
immediately preceding Cut-Off Date.

 

“Master Collection Account”  The Collection Account designated as such on
Exhibit IV hereto.

 

“Master Contract” A Contract between an Obligor and the Originator or
FreightValue that contains the terms upon which the carriage of freight
performed by the Originator for such Obligor or each instance of provision of
equipment provided by FreightValue to an Obligor over the term of the Master
Contract will be governed.

 

“Material Adverse Effect” A material adverse effect on (i) the financial
condition or operations of the Parent or ABF and its Subsidiaries taken as a
whole, (ii) the ability of any Borrower Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) the Agent’s security interest, for the
benefit of the Secured Parties, in the Purchased Receivables generally or in any
significant portion of the Purchased Receivables, the Related Security or the
Collections with respect thereto, (v) the Agent’s security interest, for the
benefit the LC Issuer, in the Letter of Credit Collateral, or (vi) the
collectibility of the Purchased Receivables generally or of any material portion
of the Purchased Receivables.

 

19

--------------------------------------------------------------------------------


 

“Material Indebtedness” As defined in Section 9.1(f).

 

“Monthly Report” A report, in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

 

“Monthly Reporting Date” With respect to any calendar month, the second Business
Day occurring before the Settlement Date for such calendar month, or such other
days of any month as Agent may request in connection with Section 8.5 hereof.

 

“Moody’s” Moody’s Investors Service, Inc.

 

“Net Pool Balance” At any time, the aggregate Outstanding Balance of all
Eligible Receivables and all amounts on deposit in the Collection Accounts and
the Agent’s Account at such time reduced by the Excess Concentration Amount.

 

“Notice of LC Draw” As defined in Section 1.6(d)(ii).

 

“Obligor” A Person obligated to make payments pursuant to a Contract.

 

“Originator” ABF Freight System, Inc., a Delaware corporation.

 

“Outstanding Balance” Of any Receivable at any time means the then outstanding
principal balance thereof.  For purposes of calculating the Outstanding Balance
of any Receivable that is payable in Canadian Dollars, such amount shall be
converted into U.S. Dollars using the Exchange Rate in effect at the time of
calculation.

 

“Parent”  Arkansas Best Corporation, a Delaware corporation.

 

“PBGC” The Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which the Originator sponsors or maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

 

“Pension Plan Obligation” An obligation to contribute to a Pension Plan, as
required by a collective bargaining agreement.

 

“Performance Guaranty” means the Performance Guaranty, dated the date hereof, by
the Parent in favor of the Agent.

 

“Person” An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

20

--------------------------------------------------------------------------------


 

“Plan” An employee benefit plan (as defined in Section 3(3) of ERISA) which the
Originator or any of its ERISA Affiliates sponsors or maintains or to which the
Originator or any of its ERISA Affiliates makes, is making, or is obligated to
make contributions and includes any Pension Plan, other than a Plan maintained
outside the United States primarily for the benefit of Persons who are not U.S.
residents.

 

“Pledged Assets” All of the Borrower’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Purchased
Receivables, the Related Security, the Collections and all proceeds of the
foregoing.

 

“PNC” As defined in the preamble to this Agreement.

 

“Prepayment Notice” As defined in Section 1.3.

 

“Prime Rate” A rate per annum equal to the prime rate of interest announced from
time to time by PNC (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes.

 

“Proposed Prepayment Date” As defined in Section 1.3(a).

 

“Purchased Receivable” All Receivables purchased by the Borrower from the
Originator pursuant to the Receivables Sale Agreement and not otherwise
repurchased by the Originator in accordance with the terms thereof.

 

“Rated Obligor”  An Obligor who has a senior unsecured long-term debt rating by
either of S&P or Moody’s.

 

“Receivable” All indebtedness and other obligations owed to the Borrower or the
Originator or FreightValue (at the time it arises, and before giving effect to
any transfer or conveyance under the Receivables Sale Agreement or, in the case
of FreightValue, any transfer or conveyance to the Originator) or in which the
Borrower or the Originator or FreightValue has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with any carriage of freight or other services
in relation to such carriage of freight (including, without limitation,
refrigeration, loading, unloading, diversion, switching and weighting charges,
demurrage, and detention) by the Originator or the rental or other provision of
the use of trucks, tractors and trailers or other transportation equipment to
third parties on a contract basis by FreightValue (including, without
limitation, any rents, fees, commissions, and refrigeration, loading, unloading,
diversion, switching and weighting charges, demurrage, and detention) and
further includes, without limitation and in either case, the obligation to pay
any Finance Charges with respect thereto.

 

“Receivables Sale Agreement” That certain Amended and Restated Receivables Sale
Agreement, dated as of June 15, 2012, among the Originator and the Borrower, as
the same may be amended, restated or otherwise modified from time to time.

 

21

--------------------------------------------------------------------------------


 

“Records” With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, tapes,
disks, punch cards, and related property and rights (but not any right, title or
interest to any information on any such tapes, disks, or punch cards not
relating to a Receivable or any related property or rights thereto and not any
right, title or interest in any computer program or data processing software or
any license for the use thereof) relating to such Receivable, any Related
Security therefor and the related Obligor

 

“Recourse Obligations” As defined in Section 2.1.

 

“Regulatory Change” As defined in Section 10.2.

 

“Related Security” All of the Borrower’s right, title and interest in, to and
under and with respect to any Receivable:

 

(i)                                     all security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

 

(ii)                                  all guaranties, letters of credit (to the
extent they may be pledged), insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

 

(iii)                               all service contracts and other contracts
and agreements associated with such Receivable other than Master Contracts,

 

(iv)                              all Records other than Master Contracts
related to such Receivable,

 

(v)                                 all of the Borrower’s right, title and
interest in, to and under the Receivables Sale Agreement,

 

(vi)                              any other items constituting Supporting
Obligations (as defined in Article 9 of the UCC in effect in each relevant
jurisdiction) to the extent not included in clauses (i)-(v) above,

 

(vii)                           all proceeds of any of the foregoing.

 

“Reporting Frequency Modifier” At any time, if the Servicer has not provided a
Weekly Report for the previous calendar week within the time frame required by
Section 8.5 hereof, 5%.

 

“Required Notice Period” The number of days required notice set forth below
applicable to the Aggregate Prepayment indicated below:

 

22

--------------------------------------------------------------------------------


 

AGGREGATE PREPAYMENT

 

REQUIRED NOTICE PERIOD

 

 

 

Loans accruing Interest at the LIBO Rate

 

3 Business Days

 

 

 

Loans accruing Interest at the Alternate Base Rate

 

1 Business Day

 

“Required Reserve” On any day during a Calculation Period, the product of
(A) (i) the greater of (a) the Required Reserve Factor Floor and (b) the sum of
the Loss Reserve, the Interest Reserve, the Dilution Reserve and the Servicing
Reserve, plus (ii) the Reporting Frequency Modifier (if any), and (B) the Net
Pool Balance as of the Cut-Off Date immediately preceding such Calculation
Period.

 

“Required Reserve Factor Floor” For any Calculation Period, the sum (expressed
as a percentage) of (i) 16% plus (ii) the product of the Expected Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

 

“Restricted Junior Payment” (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of the Borrower, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Borrower now or hereafter
outstanding, and (v) any payment of management fees by the Borrower (except for
the Servicing Fee and reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).

 

“Review” As defined in Section 7.1(d)(ii).

 

“S&P” Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC”  The Securities and Exchange Commission of the United States of America
and any successor commission or agency thereof.

 

“Secured Parties” The Indemnified Parties.

 

23

--------------------------------------------------------------------------------


 

“Segregated Account”  An account in the name of the Originator, Freight Value,
the Borrower or the Servicer in which no monies other than amounts constituting
Collections are deposited at any time and which is listed on Exhibit IV (as the
same may be updated from time to time in accordance with Section 7.1(m) hereof).

 

“Segregated Account Bank”  At any time, any of the banks holding one or more
Segregated Accounts.

 

“Servicer” At any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Purchased
Receivables.

 

“Servicer Termination Event” As defined in Section 9.2.

 

“Servicing Fee” For each day in a Calculation Period:

 

(i)                           an amount equal to (A) the Servicing Fee Rate (or,
at any time while ABF or one of its Affiliates is the Servicer, such lesser
percentage as may be agreed between the Borrower and the Servicer on an arms’
length basis based on then prevailing market terms for similar services), times
(B) the aggregate Outstanding Balance of all Purchased Receivables at the close
of business on the Cut-Off Date immediately preceding such Calculation Period,
times (C) 1/360; or

 

(ii)                        on and after the Servicer’s reasonable request made
at any time when ABF or one of its Affiliates is no longer acting as Servicer
hereunder, an alternative amount specified by the successor Servicer not
exceeding (A) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (B) the number of days in the current Calculation Period.

 

“Servicing Fee Rate” 2.40% per annum.

 

“Servicing Reserve” For any Calculation Period, the product (expressed as a
percentage) of (a) the highest Days Sales Outstanding Ratio during the most
recent 12 Calculation Periods, (b) the Stress Factor, (c) the Servicing Fee
Rate, and (d) 1/360.

 

“Settlement Date” The 12th day of each month or, if such day is not a Business
Day, the Business Day immediately thereafter.

 

“Special Calculation Period” means any Calculation Period that commences 60-180
days after the occurrence of a Yellow Roadway Event.

 

“Special Obligor” As identified in the Fee Letter.

 

“Stress Factor” 2.50.

 

“Subordinated Note” As defined in the Receivables Sale Agreement.

 

24

--------------------------------------------------------------------------------


 

“Subsidiary” Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Term Loan Agreement” means that certain Credit Agreement, dated as of June 15,
2012 among the Parent and those of its Subsidiaries from time to time party
thereto, the lenders, party from time to time party thereto, U.S. Bank National
Association, a national banking association, as Administrative Agent, Branch
Banking and Trust Company and PNC Bank, National Association, as syndication
agents, and U.S. Bank National Association, as Sole Lead Arranger and Sole Book
Runner.

 

“Termination Date Collateral Account Deficiency” As defined in Section 9.3.

 

“Tax Code” The Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Transaction Documents” Collectively, this Agreement, each Borrowing Request,
the Receivables Sale Agreement, each Collection Account Agreement, the Fee
Letter, the Subordinated Note, the Performance Guaranty and all other
instruments, documents and agreements executed and delivered in connection
herewith.

 

“UCC” The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unfunded Vested Liabilities” For any Plan at any time, the amount (if any) by
which the present value of all vested nonforfeitable accrued benefits under such
Plan exceeds the fair market value of all Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA

 

“Unmatured Amortization Event” An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.

 

“Unmatured Servicer Termination Event” An event which, with the passage of time
or the giving of notice, or both, would constitute a Servicer Termination Event.

 

“Unreimbursed LC Amount”  As defined in Section 1.6(d).

 

“U.S. Dollar” and “$” means lawful currency of the United States of America.

 

25

--------------------------------------------------------------------------------


 

“Voluntary Termination” The occurrence of an Amortization Event resulting from
the occurrence of the “Termination Date” pursuant to subclause (iv) of the
definition of “Termination Date” in the Receivables Sale Agreement.

 

“Weekly Report” A certificate, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(b).

 

“Weekly Reporting Date” The second Business Day of each calendar week.

 

“Yellow Roadway Event” The occurrence of an Event of Bankruptcy with respect to
YRC Worldwide Inc. or any of its Subsidiaries.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  Unless otherwise specified, all terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT II-A

 

FORM OF BORROWING REQUEST

 

ABF FREIGHT FUNDING LLC

 

BORROWING REQUEST

 

dated                       , 201 

 

for Loan on                       , 201 

 

PNC Bank, National Association, as Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione
Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Receivables Loan Agreement dated as of June 15, 2012
(as amended, supplemented or otherwise modified from time to time, the
“Receivables Loan Agreement”) among ABF Freight Funding LLC (the “Borrower”),
ABF Freight System, Inc., as initial Servicer, PNC Bank, National Association,
as lender (in such capacity, the “Lender”), LC Issuer (in such capacity, the “LC
Issuer”) and as agent (in such capacity, the “Agent”).  Capitalized terms
defined in the Receivables Loan Agreement are used herein with the same
meanings.

 

1.      The Borrower hereby certifies, represents and warrants to the Agent and
the Lender that on and as of the Borrowing Date (as hereinafter defined):

 

(a)                             all applicable conditions precedent set forth in
Article VI of the Receivables Loan Agreement have been satisfied;

 

(b)                            each of its representations and warranties
contained in Section 5.1 of the Receivables Loan Agreement will be true and
correct, in all material respects, as if made on and as of the Borrowing Date;

 

(c)                             no event has occurred and is continuing, or
would result from the requested Loan, that constitutes an Amortization Event,
Servicer Termination Event, Unmatured Servicer Termination Event or Unmatured
Amortization Event; and

 

(d)                            the Facility Termination Date has not occurred.

 

--------------------------------------------------------------------------------


 

2.      The Borrower hereby requests that the Lender make a Loan on
                      , 201   (the “Borrowing Date”) as follows:

 

(a)                             Amount of Loan:  $

 

(b)                            The Borrower requests that the Loan (which will
initially accrue Interest at the LIBO Rate) begin to accrue Interest at the
           Rate on                     ).

 

(c)                             If the Loan is a LIBO Loan, the Interest Period
shall be (check period elected):

 

 

28 days

 

 

 

one month

 

 

 

[    ] days (not to exceed 35 days)

 

3.      Please disburse the proceeds of the Loan as follows:

 

[Apply $                 to payment of Aggregate Unpaids due on the Borrowing
Date].  [Wire transfer $                 to account no.                  at
                       Bank, in [city, state], ABA No.                     ,
Reference:                  ].

 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this          day of                       , 201 .

 

 

 

 

ABF FREIGHT FUNDING LLC, as Borrower

 

 

 

 

 

By: ABF Freight System, Inc., its sole member

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT II-B

 

FORM OF LETTER OF CREDIT REQUEST

ABF FREIGHT FUNDING LLC

 

LETTER OF CREDIT REQUEST

 

dated                             , 201

 

for issuance of Letter of Credit on                                 , 201

 

PNC Bank, National Association, as Agent and as LC Issuer

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione
Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Receivables Loan Agreement dated as of June 15, 2012
(as amended, supplemented or otherwise modified from time to time, the
“Receivables Loan Agreement”) among ABF Freight Funding LLC (the “Borrower”),
ABF Freight System, Inc., as initial Servicer, PNC Bank, National Association,
as lender (in such capacity, the “Lender”), LC Issuer (in such capacity, the “LC
Issuer”) and as agent (in such capacity, the “Agent”).  Capitalized terms
defined in the Receivables Loan Agreement are used herein with the same
meanings.

 

1.      The Borrower hereby certifies, represents and warrants to the Agent and
the LC Issuer that on and as of the Issuance Date (as hereinafter defined):

 

(a)                             all applicable conditions precedent set forth in
Article VI of the Receivables Loan Agreement have been satisfied;

 

(b)                            each of its representations and warranties
contained in Section 5.1 of the Receivables Loan Agreement will be true and
correct, in all material respects, as if made on and as of the Issuance Date;

 

(c)                             no event has occurred and is continuing, or
would result from the requested issuance, that constitutes an Amortization
Event, Servicer Termination Event, Unmatured Servicer Termination Event or
Unmatured Amortization Event; and

 

(d)                            the Facility Termination Date has not occurred.

 

--------------------------------------------------------------------------------


 

2.      The Borrower hereby requests that the LC Issuer issue a Letter of Credit
on                       , 201  (the “Issuance Date”) as follows:

 

(a)                             Amount of Letter of Credit: $

 

(b)                            Beneficiary of Letter of Credit:

 

Issued on behalf of:

 

(c)                             The aggregate LC Obligations under the
Receivables Loan Agreement, after giving effect to the requested Letter of
Credit under (i) above, will equal [(which shall not exceed
$[                            ])];

 

(d)                            The Credit Exposure under the Receivables Loan
Agreement, after giving effect to the requested Letter of Credit under 2(a)
above, will equal: $

 

(e)                             The amount in 2(d) above will not exceed the
lesser of the Facility Limit and the Net Pool Balance less the Required Reserve.

 

3.                                      Attached hereto as Schedule I is the
application for the Letter of Credit.

 

IN WITNESS WHEREOF, the Borrower has caused this Letter of Credit Request to be
executed and delivered as of this          day of                       , 201 .

 

 

 

 

ABF FREIGHT FUNDING LLC, as Borrower

 

 

 

 

 

By: ABF Freight System, Inc., its sole member

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I TO LETTER OF CREDIT REQUEST

 

APPLICATION

 

--------------------------------------------------------------------------------


 

EXHIBIT III

 

JURISDICTION OF ORGANIZATION OF THE BORROWER PARTIES;
PLACES OF BUSINESS OF THE BORROWER PARTIES; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

ABF FREIGHT SYSTEM, INC.

 

Jurisdiction of Organization:  Delaware

 

Principal places of business:

 

3801 Old Greenwood Road Fort
Smith, Arkansas  72903

 

Location(s) of Records:

 

3801 Old Greenwood Road
Fort Smith, Arkansas  72903

 

Federal employer identification number:  71-0249444

 

Legal, Trade & Assumed Names:  ABF Freight System, Inc.

 

ABF FREIGHT FUNDING LLC

 

Jurisdiction of Organization:  Delaware

 

Organization Number (if any):  4764479

 

Principal Place(s) of Business:  Ft. Smith, Arkansas

 

Location(s) of  Records:    3801 Old Greenwood Road Fort Smith, Arkansas  72903

 

Federal Employer Identification Number:    27-1518269

 

Legal, Trade and Assumed Names:  ABF Freight Funding LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

NAMES OF COLLECTION BANKS AND SEGREGATED ACCOUNT BANKS; LOCK-BOXES, SEGREGATED
ACCOUNTS AND COLLECTION ACCOUNTS

 

Master Collection Account

First National Bank of Fort Smith

Account Number: 2437943

 

Collection Accounts

US Bank National Association

Account
Number:                                                                                                
153910000584

 

Wells Fargo Bank, N.A.

Account
Number:                                                                                                
4588542365

 

PNC Bank, National Association

Account
Number:                                                                                                
1020928441

 

Segregated Accounts

 

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To:  PNC Bank, National Association, as Agent

 

This Compliance Certificate is furnished pursuant to Section 7.1(a)(iii) of that
certain Receivables Loan Agreement dated as of June 15, 2012 among ABF Freight
Funding LLC (the “Borrower”), ABF Freight System, Inc. (the “Servicer”), PNC
Bank, National Association, as Lender, LC Issuer and as Agent (the “Agreement”).

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                           I am the duly elected
                                   of Arkansas Best Corporation.

 

2.                           I have reviewed the terms of the Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and financial conditions of the Borrower and its Subsidiaries
during the accounting period covered by the attached financial statements.

 

3.                           I have calculated the Adjusted Leverage Ratio (as
such term is defined under the Agreement) of the Parent and the Borrower as
further set forth on Schedule I hereto.

 

4.                           The examinations described in paragraphs 2 and 3
did not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes an Amortization Event, Servicer Termination Event,
Unmatured Servicer Termination Event or Unmatured Amortization Event, as each
such term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

[5.                      Described below are the exceptions, if any, to
paragraph 4 by listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event: 
                                        ]

 

The foregoing certifications, and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of
                            , 201  .

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Calculations of Adjusted Leverage Ratio

 

[ATTACH CALCULATIONS OF ADJUSTED LEVERAGE RATIO]

 

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

FORM OF MONTHLY REPORT

 

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

FORM OF WEEKLY REPORT

 

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

FORM OF PREPAYMENT NOTICE

 

 

ABF FREIGHT FUNDING LLC

 

PREPAYMENT NOTICE

 

dated                     , 201 

 

for a prepayment on                     , 201 

 

PNC Bank, National Association, as Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione

Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Receivables Loan Agreement dated as of June 15, 2012
(as amended, supplemented or otherwise modified from time to time, the
“Receivables Loan Agreement”) among ABF Freight Funding LLC (the “Borrower”),
ABF Freight System, Inc., as initial Servicer, PNC Bank, National Association,
as Lender, LC Issuer and as Agent.  Capitalized terms defined in the Receivables
Loan Agreement are used herein with the same meanings.

 

1.             The Borrower hereby requests that the Lender reduce the Aggregate
Loan Amount in an amount equal to $                the (“Aggregate Prepayment”)
on [            , 201   Insert Date of prepayment which complies with Required
Notice Period] (the “Proposed Prepayment Date”).

 

2.             All payments to PNC must be made by 12:00 pm Eastern Time.

 

IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed and delivered as of this          day of                       , 201  .

 

 

 

 

ABF FREIGHT FUNDING LLC, as the Borrower

 

 

 

 

 

By: ABF Freight System, Inc., its sole member

 

--------------------------------------------------------------------------------


 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated                     , 201 

 

Reference is made to the Receivables Loan Agreement dated as of June 15, 2012
(as amended heretofore, the “Agreement”) among ABF Freight Funding LLC (the
“Borrower”), ABF Freight System, Inc., as initial Servicer, PNC Bank, National
Association, as lender (in such capacity, the “Lender”), LC Issuer (in such
capacity, the “LC Issuer”) and as agent (in such capacity, the “Agent”).  Terms
defined in the Agreement are used herein with the same meaning.

 

PNC Bank, National Association (the “Assignor”) and
                                             (the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Schedule 1 hereto of the Assignor’s
rights and obligations under the Agreement as of the date hereof, including,
without limitation, the Assignor’s Commitment as in effect as of the date
hereof, and the Loans, if any, owing to the Assignor on the date hereof.

 

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto;
and (iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Agreement or any
other instrument or document furnished pursuant thereto.

 

3.             The Assignee (i) confirms that it has received a copy of the
Agreement, together with copies of the financial statements referred to in
Section 7.1(a) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement; (iii) confirms that it has satisfied all the requirements applicable
to an assignee provided in the Agreement; (iv) appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform, in
accordance with their terms, all of the obligations which by the terms of the
Agreement are required to be performed by it as a

 

--------------------------------------------------------------------------------


 

Lender; (vi) specifies as its lending office the office (and address for notice)
set forth beneath its name on the signature pages hereof; and (vii) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Agreement and the Notes or such other documents as are necessary to
indicate that all such payments are subject to such taxes at a rate reduced by
an applicable tax treaty.

 

4.             Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Agent for acceptance and
recording by the Agent.  The effective date of this Assignment and Acceptance
shall be the date of acceptance thereof by the Agent, unless otherwise specified
on Schedule 1 hereto (the “Effective Date”).

 

5.             Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement.

 

6.             Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and fees with respect thereto) to the Assignee. 
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Agreement for periods prior to the Effective Date directly between
themselves.

 

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Assignor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[                                                  ], as Assignee

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

[Lending Office:]

 

 

[Address]

 

 

 

 

 

Accepted this        day of

 

 

 

 

                      , 201   by:

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE
DATED                     , 201  

 

AGGREGATE COMMITMENT /
LOANS FOR ALL LENDERS

 

AMOUNT OF COMMITMENT /
LOANS ASSIGNED

 

PERCENTAGE ASSIGNED OF
COMMITMENT / LOANS

 

 

 

 

 

 

 

$

    

 

$

              

 

   

%

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE INITIAL LOAN

 

1.             Executed copies of the Receivables Sale Agreement, duly executed
by the parties thereto.

 

2.             Amended and Restated Subordinated Note in favor of the
Originator.

 

3.             Executed copies of the Receivables Loan Agreement, duly executed
by the parties thereto complete with all Exhibits and Schedules thereto.

 

4.             A certificate of the Secretary of the Originator, the Servicer
and the Borrower certifying:

 

(a)        a copy of the resolutions of the Board of Directors of such Person
certified by its Secretary authorizing such Person’s execution, delivery and
performance of this Agreement and the other documents to be delivered by it
hereunder;

 

(b)        the names and signatures of the officers authorized on its behalf to
execute this Agreement and any other documents to be delivered by it hereunder;

 

(c)        a copy of such Person’s By-Laws or Operating Agreement, as
applicable;

 

(d)        such Person’s articles or certificate of incorporation or formation,
as applicable; and

 

(e)        a good standing certificate for such Person issued by the secretary
of state of its state of incorporation/formation.

 

5.             Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against the Originator and the Borrower from its jurisdiction of
organization and from the jurisdiction where its chief executive office is
located.

 

6.             UCC financing statements in form suitable for filing under the
UCC naming each of the Originator and the Borrower, as a debtor, and Agent, as
secured party or total assignee.

 

7.             UCC termination statements, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Borrower or the Originator, together
with authorization to file the same.

 

--------------------------------------------------------------------------------


 

8.             Executed copies of Collection Account Agreements for each
Collection Account and the Master Collection Account.

 

9.             Opinions of legal counsel for the Borrower Parties reasonably
acceptable to the Agent:

 

(a)        Enforceability, Non-Contravention and Corporate Matters

 

(b)        True Sale/Non-consolidation

 

(c)        UCC Opinion

 

(d)        In House Counsel Opinion

 

10.           A certificate of the chief financial officer, assistant treasurer
or treasurer of the Originator certifying on behalf of the Originator, in its
individual capacity and in its capacity as sole member of the Borrower, as to
the absence of an Amortization Event, a Servicer Termination Event, an Unmatured
Servicer Termination Event or an Unmatured Amortization Event under the
Receivables Loan Agreement

 

11.           The Fee Letter, duly executed by each of the parties thereto.

 

12.           Borrowing Request, duly executed by Borrower.

 

13.           Payoff and Termination Letter of SunTrust Bank and SunTrust
Robinson Humphrey, Inc., duly executed by each of the parties thereto.

 

14.           Performance Guaranty duly executed by the Parent.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXISTING LETTERS OF CREDIT

 

LETTER OF CREDIT NUMBER

 

BENEFICIARY

 

LETTER OF CREDIT AMOUNT

 

LC 12500613

 

U.S. Fidelity and Guaranty

 

$

1,250,000.00

 

LC 12500620

 

Northwestern National Insurance

 

$

10,000.00

 

LC 12503187

 

Ohio Bureau of Workers Comp

 

$

980,000.00

 

 

--------------------------------------------------------------------------------